Exhibit 10.1

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of October 16, 2013

by and among

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,

as Borrower

FIRST POTOMAC REALTY TRUST,

as Parent,

KEYBANC CAPITAL MARKETS,

WELLS FARGO SECURITIES, LLC

and,

PNC CAPITAL MARKETS LLC,

as Co-Lead Arrangers and

Co-Book Runners,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swingline Lender,

WELLS FARGO NATIONAL ASSOCIATION,

and,

PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents,

Each of

BANK OF MONTREAL

and,

U.S. BANK NATIONAL ASSOCIATION,

as a Co-Documentation Agent,

and

THE OTHER FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6,

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS

     1   

Section 1.1. Definitions

     1   

Section 1.2. General; References to Times

     34   

Section 1.3. Financial Attributes of Partially Owned Entities

     34   

Article II. CREDIT FACILITY

     35   

Section 2.1. Revolving Loans

     35   

Section 2.2. Swingline Loans

     36   

Section 2.3. Letters of Credit

     38   

Section 2.4. Rates and Payment of Interest on Loans; Late Charges

     43   

Section 2.5. Number of Interest Periods

     44   

Section 2.6. Repayment of Loans

     44   

Section 2.7. Prepayments

     44   

Section 2.8. Continuation

     45   

Section 2.9. Conversion

     45   

Section 2.10. Notes; Records

     46   

Section 2.11. Voluntary Reductions of the Commitment

     46   

Section 2.12. Extension of Maturity Date

     47   

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Maturity
Date

     47   

Section 2.14. Amount Limitations

     48   

Section 2.15. Increase in Commitments

     48   

Article III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     49   

Section 3.1. Payments

     49   

Section 3.2. Pro Rata Treatment

     50   

Section 3.3. Sharing of Payments, Etc.

     51   

Section 3.4. Several Obligations

     51   

Section 3.5. Fees

     51   

Section 3.6. Computations

     53   

Section 3.7. Usury

     53   

Section 3.8. Agreement Regarding Interest and Charges

     53   

Section 3.9. Statements of Account

     53   

Section 3.10. Defaulting Lenders

     54   

Section 3.11. Taxes

     57   

Article IV. YIELD PROTECTION, ETC.

     61   

Section 4.1. Additional Costs; Capital Adequacy

     61   

Section 4.2. Suspension of LIBOR Loans

     63   

Section 4.3. Illegality

     64   

Section 4.4. Compensation

     64   

Section 4.5. Treatment of Affected Loans

     65   

Section 4.6. Affected Lenders

     66   

Section 4.7. Change of Lending Office

     66   

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

     66   

 

-i-



--------------------------------------------------------------------------------

Article V. CONDITIONS PRECEDENT

     67   

Section 5.1. Initial Conditions Precedent

     67   

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

     70   

Article VI. REPRESENTATIONS AND WARRANTIES

     70   

Section 6.1. Representations and Warranties

     70   

Section 6.2. Survival of Representations and Warranties, Etc.

     78   

Article VII. AFFIRMATIVE COVENANTS

     79   

Section 7.1. Preservation of Existence and Similar Matters

     79   

Section 7.2. Compliance with Applicable Law and Material Contracts

     79   

Section 7.3. Maintenance of Property

     79   

Section 7.4. Conduct of Business

     80   

Section 7.5. Insurance

     80   

Section 7.6. Payment of Taxes and Claims

     80   

Section 7.7. Visits and Inspections

     80   

Section 7.8. Use of Proceeds; Letters of Credit

     81   

Section 7.9. Environmental Matters

     81   

Section 7.10. Books and Records

     82   

Section 7.11. Further Assurances

     82   

Section 7.12. Material Subsidiary Guarantors; Other Subsidiary Guarantors; Value
of Unencumbered Properties

     83   

Section 7.13. Non-Material Subsidiary Guarantors

     84   

Section 7.14. REIT Status

     84   

Section 7.15. Exchange Listing

     85   

Section 7.16. ECP Status

     85   

Section 7.17. Keepwell

     85   

Article VIII. INFORMATION

     85   

Section 8.1. Quarterly Financial Statements

     85   

Section 8.2. Year-End Statements

     86   

Section 8.3. Compliance Certificate; Statement of Core FFO; Acquired Properties

     86   

Section 8.4. Other Information

     87   

Section 8.5.

     89   

Section 8.6. Electronic Delivery of Certain Information

     89   

Section 8.7. Public/Private Information

     90   

Section 8.8. USA Patriot Act Notice; Compliance

     90   

Article IX. NEGATIVE COVENANTS

     90   

Section 9.1. Financial Covenants

     90   

Section 9.2. Restricted Payments

     91   

Section 9.3. Indebtedness

     93   

Section 9.4. Permitted Investments

     93   

Section 9.5. Liens; Negative Pledges; Other Matters

     94   

Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements

     94   

Section 9.7. Fiscal Year

     96   

Section 9.8. Modifications to Material Contracts

     96   

 

-ii-



--------------------------------------------------------------------------------

Section 9.9. Modifications of Organizational Documents

     96   

Section 9.10. Transactions with Affiliates

     96   

Section 9.11. Plans

     97   

Section 9.12. Environmental Matters

     97   

Section 9.13. Derivatives Contracts

     97   

Section 9.14.

  

Article X. DEFAULT

     97   

Section 10.1. Events of Default

     97   

Section 10.2. Remedies Upon Event of Default

     101   

Section 10.3. Allocation of Proceeds

     102   

Section 10.4. Letter of Credit Collateral Account

     103   

Section 10.5. Performance by Agent

     104   

Section 10.6. Rights Cumulative

     104   

Article XI. THE AGENT

     105   

Section 11.1. Appointment and Authorization

     105   

Section 11.2. Agent’s Reliance, Etc.

     106   

Section 11.3. Notice of Defaults

     107   

Section 11.4. Agent as Lender

     107   

Section 11.5. Approvals of Lenders

     108   

Section 11.6. Lender Credit Decision, Etc

     108   

Section 11.7. Indemnification of Agent

     109   

Section 11.8. Successor Agent

     110   

Section 11.9. Titled Agents

     111   

Article XII. MISCELLANEOUS

     111   

Section 12.1. Notices

     111   

Section 12.2. Expenses

     113   

Section 12.3. Stamp, Intangible and Recording Taxes

     114   

Section 12.4. Setoff

     114   

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

     114   

Section 12.6. Successors and Assigns

     116   

Section 12.7. Amendments and Waivers

     121   

Section 12.8. Nonliability of Agent and Lenders

     122   

Section 12.9. Confidentiality

     123   

Section 12.10. Indemnification

     124   

Section 12.11. Termination; Survival

     126   

Section 12.12. Severability of Provisions

     126   

Section 12.13. Governing Law

     126   

Section 12.14. Counterparts

     126   

Section 12.15. Obligations with Respect to Loan Parties

     127   

Section 12.16. Limitation of Liability

     127   

Section 12.17. Entire Agreement

     127   

Section 12.18. Construction

     127   

Section 12.19. Headings

     127   

Section 12.20. No Novation

     128   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE I

   Commitments

SCHEDULE 1.1.(A)

   List of Loan Parties

SCHEDULE 2.3.(m)

   Existing Letters of Credit

SCHEDULE 6.1.(b)

   Ownership Structure

SCHEDULE 6.1.(f)

   Title to Properties; Liens

SCHEDULE 6.1.(g)

   Indebtedness and Guaranties

SCHEDULE 6.1.(h)

   Material Contracts

SCHEDULE 6.1.(i)

   Litigation

SCHEDULE 6.1.(z)

   Eligible Unencumbered Properties

EXHIBIT A

   Form of Assignment and Assumption Agreement

EXHIBIT B

   Form of Notice of Borrowing

EXHIBIT C

   Form of Notice of Continuation

EXHIBIT D

   Form of Notice of Conversion

EXHIBIT E

   Form of Notice of Swingline Borrowing

EXHIBIT F

   Form of Swingline Note

EXHIBIT G

   Form of Revolving Note

EXHIBIT H

   Form of Compliance Certificate

EXHIBIT I

   Form of Guaranty

EXHIBIT J

   Form of Guarantor Release Letter

EXHIBIT K

   Forms of U.S. Tax Compliance Certificates

 

-iv-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as
of October 16, 2013 by and among FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), FIRST POTOMAC REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Parent”), each of the
financial institutions initially a signatory hereto together with their
assignees under Section 12.6, KEYBANC CAPITAL MARKETS, WELLS FARGO SECURITIES,
LLC, and PNC CAPITAL MARKETS LLC as Co-Lead Arrangers (the “Co-Lead Arrangers”)
and Co-Book Runners (the “Co-Book Runners”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”), WELLS FARGO NATIONAL ASSOCIATION, and PNC
BANK, NATIONAL ASSOCIATION as Co-Syndication Agents (the “Co-Syndication
Agents”), and each of BANK OF MONTREAL and U.S. BANK NATIONAL ASSOCIATION as a
Co-Documentation Agent (each a “Co-Documentation Agent”).

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower and certain subsidiaries of the Borrower a revolving
credit facility in the initial principal amount of $255,000,000, including a
$15,000,000 letter of credit subfacility and a $10,000,000 swingline
subfacility, on the terms and conditions contained in that certain Third Amended
and Restated Revolving Credit Agreement dated as of June 16, 2011 (as amended
and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Borrower and certain subsidiaries of the Borrower
party thereto, such Lenders, certain other financial institutions, KeyBank
National Association, as administrative agent, and the other parties thereto;
and

WHEREAS, the Agent, the Issuing Bank and the Lenders desire to amend and restate
the terms of the Existing Credit Agreement to make available to the Borrower a
revolving credit facility in the initial amount of $300,000,000 with a
$50,000,000 swingline subfacility and a $50,000,000 letter of credit
subfacility, all on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Accountants” shall mean KPMG LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the Agent.

“Additional Costs” has the meaning given that term in Section 4.1.



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Capital Reserves for such period.

“Adjusted Net Operating Income” means, for any given period, the aggregate Net
Operating Income of the Eligible Unencumbered Properties for such period minus
Capital Reserves in respect of the Eligible Unencumbered Properties for such
period.

“Administrative Questionnaire” means an Administrative Questionnaire completed
by each Lender and delivered to the Agent in a form supplied by the Agent to the
Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Parent, the
Borrower or any other Loan Party.

“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.

“Agent’s Head Office” means the Agent’s office located at 127 Public Square,
Cleveland, Ohio 44114, or at such other location as the Agent may designate from
time to time.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the per annum percentage set forth in the table
below corresponding to the Level at which the “Applicable Margin” is determined
in accordance with the definition thereof at all times on and after the Credit
Rating Election Date:

 

Level

  

Parent’s Credit Rating

(S&P/Moody’s or equivalent)

   Facility Fee   1    A-/A3      0.125 %  2    BBB+/Baa1      0.150 %  3   
BBB/Baa2      0.200 %  4    BBB-/Baa3      0.300 %  5    Lower than BBB-/Baa3   
  0.350 % 

“Applicable Law” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means:

(a) at any time prior to the Credit Rating Election Date, the percentage set
forth below corresponding to the ratio of Consolidated Total Indebtedness to
Consolidated Gross Asset Value as determined in accordance with Section 9.1 in
effect at such time:

 

Level

  

Consolidated Total

Indebtedness to

Consolidated Gross Asset Value

   Applicable Margin
for LIBOR Loans     Applicable
Margin for Base
Rate Loans   1    Less than 45%      1.50 %      0.50 %  2    Greater than or
equal to 45% and less than 50%      1.70 %      0.70 %  3    Greater than or
equal to 50% and less than 55%      1.85 %      0.85 %  4    Greater than or
equal to 55%      2.05 %      1.05 % 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Consolidated Total Indebtedness to Consolidated Gross Asset
Value as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 8.3. Any adjustment to the Applicable Margin shall
be effective (a) in the case of a Compliance Certificate delivered in connection
with quarterly financial statements of the Parent delivered pursuant to
Section 8.1., as of the date 45 days following the end of the last day of the
applicable fiscal quarter covered by such Compliance Certificate, (b) in the
case of a Compliance Certificate delivered in connection with annual financial
statements of the Parent delivered pursuant to Section 8.2., as of the date 90
days following the end of the last day of the applicable fiscal year covered by
such Compliance Certificate, and (c) in the case of any other Compliance
Certificate, as of the date 5 Business Days following the Agent’s request for
such Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin shall equal the
percentages corresponding to Level 4 until the date of the delivery of the
required Compliance Certificate. Notwithstanding the foregoing, for the period
from the Effective Date through but excluding the date on which the Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
equal the percentages corresponding to Level 1. The provisions of this
definition are subject to Section 2.4.(d); and

(b) on and at all times after the Credit Rating Election Date, the percentage
per annum determined, at any time, based on the range into which the Borrower’s
Credit Rating then falls, in accordance with the levels in the table set forth
below (each a “Level”). Any change in the Borrower’s Credit Rating which would
cause it to move to a different Level in such table shall effect a change in the
Applicable Margin on the Business Day on which such change occurs. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating, provided that the Rating Agency is S&P or Moody’s. During any period
that the Borrower has received only two Credit Ratings and such ratings are not
equivalent, the Applicable Margin shall be determined by the higher of such two
Credit Ratings so long as the other Credit Rating is only one Level below that
of the highest Credit Rating, and if the other Credit Rating is more than one
Level below that of the highest Credit Rating, then the Applicable Margin shall
be determined by the Credit Rating that is the median of the two Credit Ratings
(unless the median is not a specified Level, in which case the Applicable Margin
will be the Credit Rating that is one Level below the Level corresponding to the
higher Credit Rating). During any period that the Borrower has received more
than two Credit Ratings and such Credit Ratings are not equivalent, the
Applicable Margin shall be determined by the highest Credit Rating if they
differ by only one Level; provided, if they differ by two or more Levels, then
the Applicable Margin will be determined by the average of the highest two
Credit Ratings unless the average is not a specified Level, in which case the
Applicable Margin will be based on the Level corresponding to the second highest
Credit Rating. During any period after the Credit Rating Election Date for which
the Borrower and the Parent does not have a Credit Rating from either S&P,
Moody’s or Fitch, or during any other period not otherwise covered by this
definition (e.g., in the event that, after the Credit Rating Election Date, the
only Credit Rating is provided by Fitch), the Applicable Margin shall be
determined based on Level 5.

 

-3-



--------------------------------------------------------------------------------

Level

  

Parent’s Credit Rating

(S&P/Moody’s or Equivalent)

   Applicable
Margin for
LIBOR Loans     Applicable Margin
for Base Rate
Loans   1    A-or A3      0.975 %      0.00 %  2    BBB+ or Baa1      1.05 %   
  0.05 %  3    BBB or Baa2      1.10 %      0.10 %  4    BBB- or Baa3      1.30
%      0.30 %  5    Lower than BBB- or Baa3      1.75 %      0.75 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Agent, substantially in the form of Exhibit
A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, as of any applicable date of determination, the per annum
rate of interest equal to the greatest of (i) the Prime Rate, (ii) one half of
one percent (0.50%) plus the Federal Funds Rate, and (iii) one and one quarter
percent (1.25%) plus LIBOR for a term of one month commencing on such date of
determination (or if such date is not a Business Day, the immediately preceding
Business Day). Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or LIBOR shall become effective as of the opening of
business on the day on which of such change in the Prime Rate, the Federal Funds
Rate or LIBOR, respectively, becomes effective, without notice or demand of any
kind.

“Base Rate Loan” means those Loans bearing interest at a rate based on the Base
Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

-4-



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Capital Reserves” means, for any period, an amount equal to (a) $0.25
multiplied by (b) a fraction, the numerator of which is the number of days in
such period and the denominator of which is 365, with the product thereof being
multiplied by the weighted average of square feet of the Real Estate Assets
(excluding the square footage of any portion of any Real Estate Asset that is
under development or redevelopment as of the last day of the applicable period)
during such period. If the term Capital Reserves is used with reference to the
Eligible Unencumbered Properties, then the amount shall be determined on an
aggregate basis with respect to the Eligible Unencumbered Properties (excluding
the square footage of any portion of any Eligible Unencumbered Property that is
under development or redevelopment as of the last day of the applicable period).
If the term Capital Reserves is used without reference to a specific Real Estate
Asset or set of Real Estate Assets, then the amount shall be determined on an
aggregate basis with respect to all Real Estate Assets (excluding the square
footage of any portion of any Real Estate Asset that is under development or
redevelopment as of the last day of the applicable period).

“Capitalization Rate” means (i) 6.75% for DC Office Properties, and (ii) 7.75%
for Other Properties.

“Capitalized Lease Obligation” means an obligation of the Parent, the Borrower
or any of their respective Subsidiaries under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP. The amount
of a Capitalized Lease Obligation is the capitalized amount of such obligation
as would be required to be reflected on a balance sheet prepared in accordance
with GAAP as of the applicable date.

“Cash and Cash Equivalents” means, as of any date of determination, to the
extent the same are actually held by the Parent, the Borrower or any of their
respective Subsidiaries as of such date of determination, (a) unrestricted cash,
(b) securities issued, guaranteed or insured by the United States of America or
any of its agencies with maturities of not more than one year from such date of
determination; (c) certificates of deposit with maturities of not more than one
year from such date of determination, issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organisation for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (d) reverse
repurchase agreements with terms of not more than seven days from such date of
determination, for securities of the type described in clause (b) above and
entered into only with commercial banks having the qualifications described in
clause (c) above; (e) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (f) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (e) above.

 

-5-



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuing Bank or the Lenders, as collateral for Letter of
Credit Liabilities or obligations of Lenders to fund participations in respect
of Letter of Credit Liabilities, cash or deposit account balances or, if the
Agent and the Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Issuing Bank) or participate in (in the case of the
Lenders) Letters of Credit pursuant to Section 2.3(a) and 2.3.(i), respectively,
and (c) to participate in Swingline Loans pursuant to Section 2.2.(e), in each
case, in an amount up to, but not exceeding, the amount set forth for such
Lender on Schedule I as such Lender’s “Commitment Amount”, as set forth in any
applicable Assignment and Assumption Agreement or agreement executed by a Lender
becoming a party hereto in accordance with Section 2.15., as the same may be
reduced from time to time pursuant to Section 2.11. or as may be increased from
time to time pursuant to Section 2.15. or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.6.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, as the same may increase or decrease from time to time in accordance
with the terms of this Agreement, of (a) the amount of such Lender’s Commitment
to (b) the aggregate amount of the Commitments of all Lenders; provided,
however, that if at the time of determination the Commitments have terminated or
been reduced to zero, the “Commitment Percentage” of each Lender shall be the
Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.

“Commitment Reduction Notice” has the meaning given that term in Section 2.11.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Consolidated” or “consolidated”, with reference to any term herein, means that
term as applied to the accounts of the Parent and its Subsidiaries, or the
Borrower and its Subsidiaries (as the case may be), consolidated in accordance
with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, in relation to the Parent, the Borrower and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the Consolidated net income or loss of the Parent, the Borrower
and their respective Subsidiaries determined in accordance with GAAP (before
minority interests and excluding the adjustment of rent for straight-line rent,
deferred market rent and rent abatement amortization) for such period,
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges, hedging ineffectiveness expense
arising from Derivatives Contracts, hedge termination charges and prepayment
premiums, plus (x) the following to the extent deducted in computing such net
income or loss for such period: (i) Consolidated Total Interest Expense for such
period, (ii) losses attributable to the sale or other disposition of assets or
debt restructurings in such period, (iii) impairment losses in such period
associated with Real Estate Assets or Real Estate Assets Under Development,
(iv) real estate depreciation and amortization for such period, (v) acquisition
costs related to the acquisition of Real Estate Assets or the acquisition or
origination of Structured Finance Investments that were capitalized prior to FAS
141-R which do not represent a recurring cash item in such period or in any
future period, (vi) personnel separation or severance costs paid or accrued
during such period, (vii) SEC Investigation Costs paid or accrued during such
period, (viii) development or redevelopment costs written-off during such
period, (ix) income Tax (including state, federal or franchise-based Taxes) paid
or accrued during such period, (x) contingent consideration charges attributable
to such period, (xi) any other non-recurring, infrequent or unusual charges for
such period as approved by the Agent for exclusion in such calculations and
(xii) other non-cash charges including, but not limited to, share-based
compensation expense and depreciation and amortization of non-Real Estate Assets
(including software, computers and FF&E) for such period; and minus (y) all
gains attributable to the sale or other disposition of assets in such period.
The Parent’s, the Borrower’s, and any Subsidiary’s Pro Rata Share of the items
comprising Consolidated EBITDA of any Partially Owned Entity will be included in
Consolidated EBITDA, calculated in a manner consistent with the above described
treatment for the Parent, the Borrower and their respective Subsidiaries.

“Consolidated Fixed Charges” means for any applicable period, an amount equal to
the sum of (i) Consolidated Total Interest Expense for such period, plus
(ii) the aggregate amount of scheduled principal payments of Indebtedness
(excluding balloon payments at maturity) required to be made during such period
by the Parent, the Borrower and their respective Subsidiaries on a Consolidated
basis other than for any such Indebtedness owed to the Parent, the Borrower or
one of their respective Subsidiaries, plus (iii) Preferred Dividends paid during
such period, and in the case of clauses (i) and (ii), adjusted to include the
Parent’s, the Borrower’s or any Subsidiary’s Pro Rata Share of the foregoing
items of any Partially Owned Entity in such period.

“Consolidated Gross Asset Value” means, as of any date of determination, an
amount equal to, without double-counting, the sum of (i) for all Stabilized Real
Estate Assets, the aggregate of the following amount determined for each such
Real Estate Asset, (x) the Net Operating Income of each Stabilized Real Estate
Asset for the most recently ended fiscal quarter, multiplied by (y) 4, with the
product thereof being divided by (z) the applicable Capitalization Rate; plus
(ii) an amount equal to the aggregate Cost Basis Value of Real Estate Assets
Under Development on such date, plus (iii) the Cost Basis Value of Land on such
date, plus (iv) the Structured Finance Investments Value on such date, plus
(v) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent; with Consolidated Gross Asset
Value being adjusted to include, without double-counting any amounts included in
the Structured Finance Investments Value, the Parent’s, the Borrower’s or any
Subsidiary’s Pro Rata Share of (I) Net Operating Income (and the items
comprising Net Operating Income) of each Stabilized Real Estate Asset owned by
any Partially Owned Entity in such period, (II) the Cost Basis Value of each
Real Estate Asset Under Development or Land

owned by any Partially Owned Entity on such date, and (III) the value of Cash
and Cash Equivalents owned by any Partially Owned Entity on such date.
Notwithstanding anything to the contrary contained in this Agreement, in
determining Consolidated Gross Asset Value for any fiscal quarter, (A) if the
Net Operating Income for any Stabilized Real Estate Asset is less than zero for
such fiscal quarter, the Net Operating Income included for such fiscal quarter
in respect of such Stabilized Real Estate Asset shall be deemed to be zero,
(B) Net Operating Income from Real Estate Assets acquired by the Parent, the
Borrower, any Subsidiary or any Partially Owned Entity during the four fiscal
quarter period most recently ended shall be excluded, and such acquired Real
Estate Assets shall be included at their Cost Basis Value or capitalized Net
Operating Income, if greater (or, in the case of any Real Estate Assets acquired
by a Partially Owned Entity, the amount of the Parent’s, the Borrower’s or any
Subsidiary’s Pro Rata Share of Cost Basis Value or capitalized Net Operating
Income, if greater, of such Real Estate Assets), (C) Net Operating Income from
Real Estate Assets sold or otherwise transferred by the Parent, the Borrower,
any Subsidiary or any Partially Owned Entity during the most recently ended
fiscal quarter shall be excluded, and (D) with respect to any Real Estate Asset
owned by a Partially Owned Entity, in no event shall an amount in excess of the
Parent’s, the Borrower’s or any Subsidiary’s Pro Rata Share in the applicable
item be included in determining Consolidated Gross Asset Value.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to the Consolidated Gross Asset Value of the Parent, Borrower and
their respective Subsidiaries and any Partially-Owned Entities at such date,
minus Consolidated Total Indebtedness outstanding on such date, provided that
any amounts attributable to Real Estate Assets that are required to be reported
as “intangibles” under GAAP pursuant to Financial Accounting Standards Board
Statement of Policy No. 141 and 142 shall be permitted to be added back to
“tangible property” for purposes of calculating such Consolidated Tangible Net
Worth.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of all Indebtedness of the Parent, the Borrower and their
respective Subsidiaries determined on a Consolidated basis, adjusted to include
the Parent’s, the Borrower’s or any Subsidiary’s Pro Rata Share of the
Indebtedness of any Partially Owned Entity as of such date.

“Consolidated Total Interest Expense” means, for any applicable period, the
aggregate amount of interest required in accordance with GAAP to be paid,
accrued, expensed or, to the extent it could be a cash expense in the applicable
period, capitalized (but excluding any deferred financing costs and calculated
without taking into account gains or losses on early retirement of debt, debt
modification charges, and prepayment premiums), without double-counting, by the
Parent, the Borrower and their respective Subsidiaries during such period on:
(i) all Indebtedness of the Parent, the Borrower and their respective
Subsidiaries (including the Loans, all Capitalized Lease Obligations (to the
extent Consolidated EBITDA has not been reduced by such Capitalized Lease
Obligations in the applicable period) and all subordinated Indebtedness and
including all original issue discount and amortization of prepaid interest, if
any, but excluding any Restricted Payment on Preferred Equity), (ii) all amounts
available for borrowing, or for drawing under letters of credit (including the
Letters of Credit), if any, issued for the account of the Parent, the Borrower
or any of their respective Subsidiaries, but only if such interest was or is
required to be reflected as an item of expense, and (iii) all commitment fees,
agency fees, facility fees, letter of credit fees, balance deficiency fees and
similar fees and expenses (but, in each case and without duplication, excluding
any such fees and expenses constituting deferred financing costs) in connection
with the borrowing of money or other extension of credit, in each case adjusted
to include the Parent’s, the Borrower’s or any Subsidiary’s Pro Rata Share of
the foregoing items of any Partially Owned Entity in such period.

 

-8-



--------------------------------------------------------------------------------

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Loan of another Type pursuant to Section 2.9.

“Core FFO” means, for any applicable period, with respect to the Borrower and
its Subsidiaries, Consolidated funds from operations for such period, calculated
without regard to acquisition costs, gains or losses on early retirement of
debt, debt modification charges, prepayment premiums, contingent consideration
or impairment charges, SEC investigation costs, personnel separation costs,
development or redevelopment costs written-off, and any other non-recurring,
infrequent or unusual charges for such period deemed to be non-Core FFO provided
that, solely with respect to such other non-recurring, infrequent or unusual
charges, such charges are approved by the Agent for exclusion in such
calculation, all adjusted to include the Borrower’s or any Subsidiary’s Pro Rata
Share of the foregoing items of any Partially Owned Entity for such period. For
purposes of this Agreement, “funds from operations” shall be calculated
consistent with the White Paper on Funds from Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc. (the “White
Paper”), but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date; provided, however, to the
extent that the White Paper is inconsistent with the first sentence of this
definition, the first sentence of this definition shall control.

“Cost Basis Value” means the total contract purchase price of a Real Estate
Asset plus all commercially reasonable acquisition costs (including but not
limited to title, legal and settlement costs, but excluding financing costs)
that are capitalized in accordance with GAAP.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a Loan and
(d) the issuance of a Letter of Credit or the amendment of a Letter of Credit
that extends the maturity, or increases the Stated Amount, of such Letter of
Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

-9-



--------------------------------------------------------------------------------

“Credit Rating Election Date” means the date, after the Investment Grade Rating
Date, on which the Borrower delivers written notice to the Agent that it desires
to utilize its Credit Rating in determining the Applicable Margin and the
Applicable Facility Fee pursuant to Section 2.4(b).

“DC Office Properties” means Real Estate Assets constituting multi-story office
properties located within the District of Columbia.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.10(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Agent, the Issuing Bank or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.10.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

 

-10-



--------------------------------------------------------------------------------

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions. Not in limitation of the foregoing,
the term “Derivatives Contract” includes any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including any such obligations
or liabilities under any such master agreement.

“Derivatives Obligation” means any obligation to pay or perform under any
Derivatives Contract that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for setoff by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the Agent, any
Lender or any Affiliate of any thereof).

 

-11-



--------------------------------------------------------------------------------

“Disqualifying Environmental Event” means any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Unencumbered Property that
could reasonably be expected to cost in excess of $5,000,000 to remediate or,
which, with respect to all of the Eligible Unencumbered Properties, could
reasonably be expected to cost in excess of $10,000,000 in the aggregate to
remediate.

“Disqualifying Structural Event” means any structural issue which, with respect
to any Eligible Unencumbered Property, could reasonably be expected to cost in
excess of $5,000,000 to remediate or, which, with respect to all of the Eligible
Unencumbered Properties, could reasonably be expected to cost in excess of
$10,000,000 in the aggregate to remediate.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent (such approval not to be unreasonably withheld or delayed); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(A) the Parent or the Borrower or any of their respective Affiliates or
Subsidiaries, (B) an Affiliate of a Lender or an Approved Fund that (1) if
organized under the laws of the United States of America, any state thereof or
the District of Columbia, does not have total assets in excess of
$5,000,000,000, or if organized under the laws of any other country or a
political subdivision thereof, is not organized in such a country that is a
member of the Organization for Economic Co-operation and Development, does not
have total assets in excess of $10,000,000,000, or does not act through a branch
or agency located in the United States or (2) does not have a rating of BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Agent with respect to
such Affiliate of a Lender or Approved Fund’s (or if such Affiliate or Approved
Fund is a Subsidiary, such Affiliate’s or Approved Fund’s Parent’s) senior
unsecured long term indebtedness, or (C) a Defaulting Lender.

“Eligible Unencumbered Property” means a Real Estate Asset that satisfies all of
the following requirements, as confirmed by the Agent (such confirmation not to
be unreasonably withheld or delayed): (a) such Real Estate Asset is a Permitted
Property; (b) such Real Estate Asset is 100% owned in fee simple, or leased
under a Ground Lease, by the Borrower or a Subsidiary (which such Subsidiary
must be a Wholly Owned Subsidiary unless otherwise agreed upon by the Agent, the
Required Lenders and the Borrower); (c) regardless of whether the Borrower or a
Subsidiary of the Borrower owns such Real Estate Asset, the Borrower has the
right directly, or indirectly through a Wholly Owned Subsidiary, to take the
following actions without the need to obtain the consent of any Person: (A) to
finance or refinance such Real Estate Asset, (B) to create Liens on such Real
Estate Asset as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, as applicable, and (C) to sell, transfer or otherwise dispose of
such Real Estate Asset; (d) neither such Real Estate Asset, nor if such Real
Estate Asset is owned by a Subsidiary of the Borrower, any of the Borrower’s or
any Subsidiary’s direct or indirect ownership interest in such Subsidiary, is
subject to (i) any Lien (other than Permitted Liens) or (ii) any Negative Pledge
(other than in favor of the Agent and the Lenders); and (e) such Real Estate
Asset is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event; and (f) such Real Estate Asset is free of all
major title defects or other adverse matters except for defects, conditions or
other matters individually or collectively which could not reasonably be
expected to materially detract from the marketability of such Real Estate Asset
or the ability of the Borrower to operate such Real Estate Asset in the ordinary
course of its business.

 

-12-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Redland Property shall be deemed to be an
Eligible Unencumbered Property hereunder so long as the Redland Conditions are
satisfied.

A Real Estate Asset that does not meet the requirements outlined above may be
classified as an Eligible Unencumbered Property so long as it is approved by the
Required Lenders.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any state or local laws, regulations or ordinances relating to
environmental protection or the manufacture, storage, remediation, disposal or
clean-up of Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

-13-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Borrower, any of their respective
Subsidiaries and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control, which,
together with the Parent, the Borrower or any such Subsidiary, are treated as a
single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary that (a) holds title to assets that
are collateral for any Secured Indebtedness permitted under the terms of this
Agreement and (b) is prohibited from guarantying the Indebtedness of any other
Person pursuant to (i) any document, instrument, or agreement evidencing such
Secured Indebtedness or (ii) a provision of such Subsidiary’s organizational
documents to the extent such provision was (and continues to be) included in
such Subsidiary’s organizational documents as a condition to the extension and
maintenance of such Secured Indebtedness.

 

-14-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.11., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11.(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning given to that term in the Recitals.

“Existing Letters of Credit” has the meaning given that term in Section 2.3.(m).

“Extended Letter of Credit” has the meaning given to that term in
Section 2.3(b).

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) any other property,
the price which could be negotiated in an arm’s-length free market transaction,
for cash, between a willing seller and a willing buyer, neither of which is
under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

-15-



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter dated as of August 27, 2013, by and
among the Borrower, the Agent, the Joint Lead Arrangers and the Joint Lead
Bookrunners.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower under any other Loan
Document or under the Fee Letter.

“Fitch” means Fitch Ratings Ltd., and its successors.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“FP Redland Tech” means FP Redland Technology Center LP, a Delaware limited
partnership.

“FP Redland Tech Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement, dated November 10, 2010, among Perseus Redland
Investments LLC, a Delaware limited liability company, FP Redland GP, LLC, a
Delaware limited liability company, and FP Redland, LLC, a Delaware limited
liability company, as amended from time to time after the date of this Agreement
in compliance with the terms and conditions of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, as in effect as of the Agreement Date (subject
to Section 1.2).

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

-16-



--------------------------------------------------------------------------------

“Greyhound Property” means that certain Real Estate Asset owned by the Borrower
also known as Storey Park, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.

“Ground Lease” means, as of any date of determination, a ground lease (a) which
is a direct ground lease granted by the fee owner of the subject real property,
(b) with respect to which a Lien may be granted without the consent of the
lessor, (c) which may be transferred and/or assigned other than in connection
with the granting of a Lien without the consent of the lessor or, if the lease
expressly provides that such lease may be transferred and/or assigned with the
consent of the lessor, such consent may not be unreasonably withheld,
conditioned or delayed, (d) which has a remaining term (including any renewal
terms exercisable at the sole option of the lessee without the need to obtain
the consent of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of at least thirty (30) years, (e) under which
no default exists and is continuing, (f) which contains lender protection
provisions acceptable to the Agent, including, without limitation, provisions to
the effect that (I) the lessor shall notify any holder of a Lien in such lease
of the occurrence of any default by the lessee under such lease and shall not
terminate such lease on account of any default without affording such Lien
holder a reasonable opportunity to cure such default, and (II) in the event that
such lease is terminated, such Lien holder shall have the option to enter into a
new lease on terms substantially identical to those contained in the terminated
lease, and (g) which is otherwise acceptable in form and substance to the Agent.

“Guarantor” means (a) the Parent, (b) prior to the Investment Grade Rating Date,
but subject to Section 7.12., each Material Subsidiary Guarantor, (c) prior to
the Investment Grade Rating Date, but subject to Section 7.12., each Other
Subsidiary Guarantor, and (d) each Non-Material Subsidiary Guarantor.

“Guarantor Release Letter” means a letter executed by the Agent that confirms
the release of one or more Guarantor(s), substantially in the form of Exhibit J.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty substantially in the form of Exhibit I attached hereto
executed by the Guarantors in favor of the Agent for the benefit of itself, the
Issuing Bank and the Lenders, together with each Accession Agreement delivered
pursuant to Section 7.12. or Section 7.13.

 

-17-



--------------------------------------------------------------------------------

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Indebtedness” means, with respect to a Person, as of any date of determination,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) any Capitalized Lease Obligations
(but excluding obligations under operating leases or ground leases) of such
Person, the amount of which as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date; (d) all net
obligations under any Derivatives Contract not entered into as a hedge against
Indebtedness outstanding at the time such Derivatives Contract is entered into
and while such Derivatives Contract is maintained; (e) all obligations of such
Person or any other Person secured by any Lien or other encumbrance on property
of such Person; (f) all reimbursement obligations of such Person under or in
respect of any letters of credit (including the Letters of Credit) or
acceptances (whether or not the same have been presented for payment); (g) all
obligations of such Person in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act of 1933, as amended from time to time) which such Person would be required
to disclose to the Securities and Exchange Commission; (h) all obligations of
such Person in respect of any purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation under this clause (h) to the
extent (1) the obligation can be satisfied by the issuance of Equity Interests
or (2) the amount of such Person’s liability therefor or in connection therewith
is limited exclusively to the amount of any associated deposit given by such
Person (in which case, such deposit shall be treated as unsecured Indebtedness
and not as an asset and any obligations in excess of such deposit shall not be
included in Indebtedness); (i) all obligations in the nature of those described
in clauses (a)-(h) above of other Persons that such Person is, or has agreed to
be, liable by way of guaranty, indemnity for borrowed money, stop-loss agreement
or the like; and (j) without duplication, such Person’s Pro Rata Share of all
obligations in the nature of those described in clauses (a)-(i) above of any
Partially Owned Entity. For the purposes hereof, the amount of any net
obligation under any Derivatives Contract on any date shall be deemed to be the
Derivatives Termination Value thereof as of such date.

 

-18-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Real Estate Asset or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business that does not constitute the purchase or other
acquisition of a business, division or operating unit, or (ii) current trade and
customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; and (b) there shall be deducted in respect of each Investment in
unconsolidated joint ventures any amount received as a return of capital and
received as earnings on such Investment in unconsolidated joint ventures,
whether as dividends, interest or otherwise.

 

-19-



--------------------------------------------------------------------------------

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from a Rating Agency.

“Investment Grade Rating Date” means, the date on which the Borrower or the
Parent first obtains an Investment Grade Rating from either of Moody’s or S&P.

“Issuing Bank” means KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“Joint Lead Arrangers” has the meaning given that term in the in the
introductory paragraph hereof and shall include the Joint Lead Arrangers’
respective successors and assigns.

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

“Land” means an undeveloped Real Estate Asset owned in fee by the Borrower, any
of its Subsidiaries or any Partially Owned Entity.

“L/C Commitment Amount” equals $50,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Agent, for the benefit of the Agent, the Issuing Bank and the Lenders,
and under the sole dominion and control of the Agent.

 

-20-



--------------------------------------------------------------------------------

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
then acting as the Issuing Bank shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Lenders (other than the
Lender then acting as the Issuing Bank) of their participation interests under
such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the average
rate as shown in Reuters Screen LIBOR01 Page (or any successor service) at which
deposits in U.S. dollars are offered by first class banks in the London
interbank market at approximately 11:00 a.m. (London time) on the day that is
two (2) Business Days prior to the first day of such Interest Period with a
maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate, such rate is not available at any time for any reason,
or Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to Agent in the London interbank market, then any
and all outstanding Loans shall be Base Rate Loans and bear interest at the Base
Rate plus the Applicable Margin for Base Rate Loans. For any period during which
a Reserve Percentage shall apply, LIBOR shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

-21-



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan or a Swingline Loan and “Loans” means all of such
Loans, collectively.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than any Specified Derivatives Contract).

“Loan Party” means each of the Parent, the Borrower and each Subsidiary
Guarantor. Schedule 1.1.(A) sets forth the Loan Parties in addition to the
Parent and the Borrower as of the Agreement Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent, the Borrower and their respective Subsidiaries taken
as a whole, (b) the ability of the Parent, the Borrower or, taken as whole, any
other Loan Party to perform its obligations under any Loan Document to which it
is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Bank and the Agent under
any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and any Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

“Material Indebtedness” means any Indebtedness the principal amount of which is
(i) $25,000,000 or more in the case of Recourse Indebtedness or (ii) $90,000,000
or more in the case of Nonrecourse Indebtedness.

“Material Subsidiary” means any Subsidiary owning or leasing one or more Real
Estate Assets which contribute more than $50,000,000 to the Value of
Unencumbered Properties.

“Material Subsidiary Guarantor” means each Material Subsidiary that from time to
time is a party to the Guaranty.

“Maturity Date” means October 16, 2017, as such date may be extended pursuant to
Section 2.12.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

-22-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Note” means a promissory note secured by a Mortgage of which the
Parent, the Borrower, or one of their respective Subsidiaries is the holder and
direct payee and retains the rights of collection of all payments thereunder,
secured by a Mortgage on developed real property, so long as at the relevant
date of determination, such promissory note is not in default.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.

“Net Operating Income” means, for any period, an amount equal to, without
double-counting, the sum of: (i) the aggregate rental and other income from the
operation of the applicable Real Estate Assets during such period; minus
(ii) all expenses and other proper charges incurred in connection with the
operation of such Real Estate Assets during such period, (including, without
limitation, a management fee equal to 3% of the gross revenues of such Real
Estate Assets, real estate taxes, payments under Ground Leases and bad debt
expenses, but excluding Overhead Allocation expense, third-party management fees
and any other non-recurring, infrequent or unusual charges approved by the Agent
for exclusion in such calculations; but, in any case, before payment of or
provision for debt service charges for such period, income taxes for such
period, capital expenses for such period, and depreciation, amortization, and
other non-cash expenses for such period, all as determined in accordance with
GAAP (adjusted to exclude straight-line rents, amounts reserved as bad debt
expense for straight-line rents and rent abatement amortization).

“Net Proceeds” means, with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

“Non-Material Subsidiary Guarantor” means each Subsidiary Obligor that from time
to time is a party to the Guaranty.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (x) in respect of which recourse for payment is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness and (y) that is not a general obligation of such Person; provided
such contractual limitation to specific assets may include customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar exceptions to
nonrecourse liability.

 

-23-



--------------------------------------------------------------------------------

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent, the Issuing Bank or
any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

“Occupancy Rate” means, with respect to a Real Estate Asset at any time, the
ratio, expressed as a percentage, of (a) the net rentable square footage of such
Real Estate Asset occupied by tenants that are not Affiliates of the Parent, the
Borrower, any of their respective Subsidiaries or any Partially Owned Entity
paying rent at rates not materially less than rates generally prevailing in the
geographical market of such Real Estate Asset pursuant to binding leases as to
which no monetary default has occurred and is continuing which has continued
unremedied for sixty (60) days or more to (b) the aggregate net rentable square
footage of such Real Estate Asset.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-24-



--------------------------------------------------------------------------------

“Other Properties” means all Real Estate Assets that are not DC Office
Properties.

“Other Subsidiary Guarantor” means each Subsidiary of the Borrower (other than a
Material Subsidiary) that owns an Eligible Unencumbered Property and is a party
to the Guaranty for the purpose of permitting the Borrower to comply with the
provisions of Section 7.12(c).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Overhead Allocation” means, for any period, the amount of corporate overhead
included as a property operating expense in lieu of a management fee.

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Partially Owned Entity” means any Person in which the Parent or the Borrower,
directly, or indirectly through its full or partial ownership of another entity,
owns an Equity Interest, but which is not required in accordance with GAAP to be
consolidated with the Parent or the Borrower, as applicable, for financial
reporting purposes.

“Participant” has the meaning given that term in Section 12.6.(d).

“Participant Register” has the meaning given that term in Section 12.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Intercompany Refinancing Mortgages” means, a mortgage or deed of
trust granted by a Subsidiary Guarantor to another Subsidiary Guarantor in
connection with the refinancing of one or more Real Estate Assets, provided that
(i) the Borrower has provided the Agent with at least 10 Business Days prior
written notice of such mortgage or deed of trust, together with copies of the
proposed mortgage or deed of trust and related agreements and documents,
(ii) the Subsidiary Guarantor which holds the loan secured by such mortgage or
deed of trust is the direct owner of 100% of the Equity Interests of the
Subsidiary Guarantor which is the borrower under such loan, (iii) immediately
upon the assignment or other transfer of the loan secured by such mortgage or
deed of trust to any other Person, the Real Estate Asset encumbered thereby
shall not constitute an Eligible Unencumbered Property and the Lien evidenced
thereby shall not be a Permitted Lien for purposes of determining compliance
with the Eligible Unencumbered Property requirements set forth in the definition
thereof, and the Borrower shall, prior to such assignment or transfer, provide a
certificate to the Administrative Agent evidencing compliance with the covenants
set forth in Section 9.1 after giving effect to such assignment or transfer, and
(iv) the Administrative Agent has approved such proposed mortgage or deed of
trust arrangement.

 

-25-



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person:
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of each of the immediately preceding clauses (i) and (ii),
are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
its benefit and the benefit of the Lenders and the Issuing Bank; (f) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 6.1.(f);
(g) solely with respect to Real Estate Assets that are not Eligible Unencumbered
Properties in connection with Nonrecourse Indebtedness of the Parent, the
Borrower and their respective Subsidiaries (other than the Subsidiary
Guarantors) permitted under Section 9.3, and subject to compliance with
Section 9.1, Liens on Real Estate Assets (other than Eligible Unencumbered
Properties) to secure such Nonrecourse Indebtedness; and (h) Permitted
Intercompany Refinancing Mortgages.

“Permitted Property” means a property which is an income producing office,
industrial or so-called flex property (or a Real Estate Asset Under Development
which will be an income producing office, industrial or so-called flex property
when completed) and is located in the State of Maryland, the Commonwealth of
Virginia or the District of Columbia.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

-26-



--------------------------------------------------------------------------------

“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Parent, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions paid or payable (a) solely in Equity Interests
payable to holders of such class of Equity Interests, (b) to the Parent, the
Borrower or a Subsidiary, or (c) constituting or resulting in the redemption of
Preferred Equity, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Pro Rata Share” means, (a) with respect to any item relating to asset value,
income or the like of any Partially Owned Entity, the Parent’s the Borrower’s or
any Subsidiary’s direct or indirect percentage ownership interest in such
Partially Owned Entity (or, if different, the percentage to which the Parent,
the Borrower or any such Subsidiary is entitled based on an arms-length
agreement), and (b) with respect to any Indebtedness or other liability or
obligation of any Partially Owned Entity, (i) the Parent’s, the Borrower’s or
any Subsidiary’s percentage ownership interest in such Partially Owned Entity,
or (ii) such other amount as to which the Parent, the Borrower or such
Subsidiary is or has agreed to be liable by way of guaranty, indemnity for
borrowed money, stop-loss agreement or other agreement.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or Fitch.

“Real Estate Asset” means any parcel of real property owned or leased (in whole
or in part) or operated by the Parent, the Borrower, any Subsidiary or any
Partially Owned Entity of the Parent.

“Real Estate Asset Under Development” means a Real Estate Asset that is under
development or substantial redevelopment. A Real Estate Asset Under Development
shall cease to constitute a Real Estate Asset Under Development on the earlier
of (a) the one-year anniversary date of the substantial completion (as such term
is customarily used in the real estate industry) of such development or
redevelopment, and (b) the first day of the first full fiscal quarter after such
Real Estate Asset achieves an Occupancy Rate of 80%.

 

-27-



--------------------------------------------------------------------------------

“Recipient” means the Agent, (b) any Lender, (c) the Issuing Bank, or (d) any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Redland Conditions” means: (a) the Redland Property meets all of the conditions
set forth in the definition of “Eligible Unencumbered Property” other than the
condition set forth in clause (b) of the definition of Eligible Unencumbered
Property, (b) the Redland Property is wholly-owned in fee simple by FP Redland
Tech, and (c) the organizational documents of FP Redland Tech have not been
modified since November 10, 2010 and will not be modified, amended or
supplemented in any respect whatsoever if the same could reasonably be expected
to adversely affect the rights of the Agent, the Issuing Bank or the Lenders
hereunder or under any other Loan Document without the express prior written
consent of the Agent, and in any event, Sections 3.7, 6.1, 6.3, and 6.4, Article
VIII, and Exhibit D of the FP Redland Tech Partnership Agreement have not been
modified since November 10, 2010 and will not be not modified, amended or
supplemented in any respect whatsoever without the express prior written consent
of the Agent, provided, however, that such organizational documents may be
amended without the consent of the Agent in order to change FP Redland Tech from
a limited partnership to a limited liability company so long as such
organizational documents are not modified, amended or supplemented to the extent
otherwise prohibited by this clause (c) in connection therewith and the Borrower
provides the Agent with notice thereof and copies of the documents amending such
organizational documents to effect such change.

“Redland Property” means that certain Real Estate Asset owned by FP Redland Tech
commonly known as Land Units 2 and 3 in the Redland Tech Center Land Condominium
formed pursuant to the Declaration of Condominium for Redland Tech Center Land
Condominium recorded in Liber 19839 at folio 681 in the land records of
Montgomery County, Maryland, as amended, and located at 520 and 530 Gaither
Road, Rockville, Maryland, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

 

-28-



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, (a) the Lenders
holding more than 50% of the aggregate amount of the Commitments, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding more than
50% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at any time when there are two or more Lenders that are not
Defaulting Lenders, the Required Lenders must include at least two Lenders. For
purposes of this definition, a Lender (other than a Defaulting Lender) shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

“Reserve Percentage” means a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America).

“Responsible Officer” means with respect to the Parent, the Borrower, any other
Loan Party or any of their respective Subsidiaries, the chief executive officer,
the chief operating officer, the chief financial officer, or president of the
Parent, the Borrower, such other Loan Party or such other Subsidiary, as the
case may be.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of the Parent, the Borrower or any of their
respective Subsidiaries now or hereafter outstanding.

 

-29-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.10.(a).

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Investigation Costs” means all costs and expenses incurred by the Parent or
the Borrower in connection with any inquiry or investigation by the Securities
and Exchange Commission regarding matters that were the subject of an internal
investigation conducted by the Audit Committee of the Parent’s Board of Trustees
following the identification of a material weakness in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2011.

“Secured Indebtedness” means, with respect to a Person as of any given date, all
Indebtedness of such Person that is secured by a Lien evidenced by a mortgage,
deed of trust or assignment of ownership interests or any other Lien, and shall
include (without duplication) such Person’s Pro Rata Share of the Secured
Indebtedness of its Partially Owned Entities. Secured Indebtedness shall exclude
Indebtedness secured solely by ownership interests in another Person that owns
Real Estate which is encumbered by a mortgage or deed of trust securing
Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

-30-



--------------------------------------------------------------------------------

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Parent, the
Borrower, any other Loan Party or any of their respective Subsidiaries and any
Specified Derivatives Provider, and which was not prohibited by any of the Loan
Documents when made or entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any other Loan
Party or any of their respective Subsidiaries or under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 7.17.).

“Stabilized Real Estate Asset” means any Real Estate Asset that is not a Real
Estate Asset Under Development or Land.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Structured Finance Investments” means, collectively, Investments by the Parent,
the Borrower or their respective Subsidiaries directly or indirectly in
(i) Mortgage Notes, (ii) mezzanine loans evidenced by promissory notes of which
the Borrower is the holder and direct payee, to entities that hold direct or
indirect interests in DC Office Properties, (iii) Investments in Preferred
Equity in entities owning DC Office Properties, and (iv) that certain
Twenty-Five Million Dollar ($25,000,000) loan to Douglas and Norman Jemal,
secured by forty-nine percent (49%) of their interest in the sole member of the
owner of that certain real property located at 950 F. Street NW, Washington, DC.

“Structured Finance Investments Value” means, as of any date of determination,
an amount equal to the aggregate value of all Structured Finance Investments on
such date, with the value of each Structured Finance Investment being deemed to
be the lower of (i) the acquisition or origination cost of such Structured
Finance Investment plus all commercially reasonable costs that are capitalized
in accordance with GAAP incurred in connection with the acquisition or
origination of such Structured Finance Investment, and (ii) the value of such
Structured Finance Investment determined in accordance with GAAP; provided,
however, that in the case of any Structured Finance Investment in respect of
which the obligor is in default of any payment obligation, the Structured
Finance Investments Value shall be zero.

 

-31-



--------------------------------------------------------------------------------

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person and/or one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are required to
be consolidated with those of such Person pursuant to GAAP.

“Subsidiary Guarantor” means a Material Subsidiary Guarantor, an Other
Subsidiary Guarantor or a Non-Material Subsidiary Guarantor.

“Subsidiary Obligor” means a Subsidiary other than an Excluded Subsidiary that
(i) Guarantees, or otherwise becomes obligated in respect of, any Indebtedness
of the Borrower or any other Subsidiary of the Borrower (except in connection
with Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other customary nonrecourse exceptions), or (ii) owns a Real
Estate Asset and has incurred recourse Indebtedness.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$50,000,000, as such amount may be increased or reduced from time to time in
accordance with the terms hereof.

“Swingline Lender” means KeyBank together with its successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit F.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement of even date herewith, among the Parent, the Borrower, the financial
institutions from time to time party thereto, KeyBank, as administrative agent,
and the other parties thereto.

“Titled Agents” means each of the Co-Lead Arrangers, each of the Co-Book
Runners, each of the Co-Syndication Agents, each of the Co-Documentation Agents,
and their respective successors and permitted assigns.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

-32-



--------------------------------------------------------------------------------

“Unencumbered Land” means the Real Estate Asset commonly referred to as the
Sterling Park Land Parcel, so long as such Real Estate Asset is not subject to
any Liens, except for Permitted Liens, or any Negative Pledge.

“Unsecured Consolidated Total Indebtedness” means, as of any date of
determination, the aggregate principal amount of Consolidated Total Indebtedness
outstanding at such date (including all Obligations), that is not secured by a
Lien evidenced by a mortgage, deed of trust or assignment of ownership interests
or any other Lien. Notwithstanding the foregoing, Unsecured Consolidated Total
Indebtedness shall include Recourse Indebtedness that is secured solely by
partnership or Equity Interests in any Subsidiary or Partially Owned Entity that
owns a Real Estate Asset that is encumbered by a mortgage securing Indebtedness.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

“Unsecured Interest Expense” means, for any period of determination,
Consolidated Total Interest Expense for such period attributable to the
Unsecured Consolidated Total Indebtedness of the Parent, the Borrower and their
respective Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Value of Unencumbered Properties” means, at any date of determination, with
respect to the Eligible Unencumbered Properties, an amount equal to, without
double-counting, the sum of (i) for all Stabilized Real Estate Assets, the
aggregate of the following amount determined for each such Real Estate Asset,
(x) the Net Operating Income for the most recently ended fiscal quarter of each
Eligible Unencumbered Property that is a Stabilized Real Estate Asset,
multiplied by (y) 4, with the product thereof being divided by (z) the
applicable Capitalization Rate, plus (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Unencumbered Properties that are Real Estate Assets
Under Development, plus (iii) the aggregate Cost Basis Value of all Eligible
Unencumbered Properties acquired during the four fiscal quarter period most
recently ended, plus (iv) the Cost Basis Value of the Unencumbered Land,
provided that (a) the Net Operating Income attributable to any Eligible
Unencumbered Property sold or otherwise transferred during the applicable period
shall be excluded from the calculation of the Value of Unencumbered Properties,
(b) the Net Operating Income of Eligible Unencumbered Properties included at
their Cost Basis Value shall be excluded, and (c) the value included as a result
of clauses (ii) and (iv) above in the aggregate shall not exceed twenty percent
(20%) of the aggregate Value of Unencumbered Properties at any time.
Notwithstanding anything to the contrary contained in this Agreement, if the Net
Operating Income for any Stabilized Real Estate Asset is less than zero for any
fiscal quarter, the Net Operating Income included in the calculation of Value of
Unencumbered Properties for such fiscal quarter in respect of such Stabilized
Real Estate Asset shall be deemed to be zero.

“Wholly Owned Subsidiary” means any single purpose entity that is Subsidiary of
a Person in respect of which such Person owns directly or indirectly (through a
Subsidiary or Subsidiaries that each constitute a “Wholly Owned Subsidiary”)
100% of the outstanding voting or controlling interests and 100% of the economic
interests.

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party, and (d) the Agent, as applicable.

 

-33-



--------------------------------------------------------------------------------

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date, except for changes in GAAP that are effective subsequent to the
Agreement Date that the Borrower, the Required Lenders and the Agent mutually
agree to include in the calculation of certain ratios or measurements.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of any such Subsidiary, a reference to an “Affiliate” means a
reference to an Affiliate of the Parent and a reference to a “Partially Owned
Entity” means a reference to a Partially Owned Entity of the Parent or any
Subsidiary of the Parent. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Cleveland, Ohio time.

Section 1.3. Financial Attributes of Partially Owned Entities.

When determining the Applicable Margin at any time prior to the Credit Rating
Election Date and compliance by the Parent or the Borrower with any financial
covenant contained in any of the Loan Documents, only the Pro Rata Share of the
Parent or the Borrower, as applicable, of the financial attributes of a
Partially Owned Entity shall be included.

 

-34-



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.14. below, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the Maturity
Date, in an aggregate principal amount at any one time outstanding up to, but
not exceeding, such Lender’s Commitment; provided, however Revolving Loans shall
not be made if restricted by the amount limitations set forth in Section 2.14.
Each borrowing of Revolving Loans hereunder shall be in an aggregate principal
amount of $500,000 and integral multiples of $100,000 in excess of that amount
(or such lesser amount then available hereunder). Within the foregoing limits
and subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 10:00 a.m. at least (i) one
(1) Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and (ii) three (3) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower shall deliver to the Agent a
Notice of Borrowing or telephonic notice thereof. Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans. Any telephonic notice shall include
all information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice. If the Borrower fails to indicate the Type of Revolving Loans being
borrowed in a Notice of Borrowing, then the Borrower shall be deemed to have
requested a borrowing of LIBOR Loans having an Interest Period of one month.
Each Notice of Borrowing or any telephonic notice of a borrowing shall be
irrevocable once given and binding on the Borrower.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the subsection (b) of this Section, the Agent shall notify each Lender of
the proposed borrowing. Each Lender shall deposit an amount equal to the
Revolving Loan to be made by such Lender to the Borrower with the Agent at the
Agent’s Head Office, in immediately available funds not later than 11:00 a.m. on
the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Agent shall make the proceeds of
such amounts received by the Agent available to the Borrower no later than 2:00
p.m. on the date of the requested borrowing of Revolving Loans and at the
account specified by the Borrower in the applicable Notice of Borrowing.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Agent shall have been notified by
any Lender that such Lender will not make available to the Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Agent in accordance with this Section, and the Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Agent the proceeds of
such Revolving Loan, then such Lender and the Borrower severally agree to pay to
the Agent on demand the amount of such Revolving Loan with interest thereon, for
each day from and including the date such Revolving Loan is made available to
the Borrower but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Lender, the Federal Funds Rate and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the Type of Revolving Loan designated by Borrower in the applicable Notice of
Borrowing. If the Borrower and such Lender shall pay the amount of such interest
to the Agent for the same or overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays to the Agent the amount of such Revolving Loan, the
amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.

 

-35-



--------------------------------------------------------------------------------

Section 2.2. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.14., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of the Swingline Commitment
then in effect. If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment in effect at
such time, the Borrower shall immediately pay the Agent for the account of the
Swingline Lender the amount of such excess. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Swingline Loans hereunder. The borrowing of a Swingline Loan
shall not constitute usage of any Lender’s Commitment for purposes of
calculation of the fee payable under Section 3.5.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Swingline Lender no later than
1:00 p.m. on the proposed date of such borrowing. Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the Swingline Lender by telecopy on the
same day of the giving of such telephonic notice. Not later than 4:00 p.m. on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower,
in immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Lender
acquires a participating interest in a Swingline Loan pursuant to
Section 2.2(e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans and, if earlier, upon the principal repayment of
such Swingline Loan (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

 

-36-



--------------------------------------------------------------------------------

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Agent prior written notice thereof no later than
1:00 p.m. on the day prior to the date of such prepayment. The Swingline Loans
shall, in addition to this Agreement, be evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan on demand therefor by the Swingline Lender and, in any
event, within five (5) Business Days after the date such Swingline Loan was
made. In no event shall the proceeds of a Swingline Loan be used to repay an
outstanding Swingline Loan. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Maturity Date (or such earlier date as
the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Revolving Loans that are Base Rate Loans or LIBOR Loans from the
Lenders in an amount equal to the principal balance of such Swingline Loan. The
amount limitations contained in the second sentence of Section 2.1.(a) shall not
apply to any borrowing of such Revolving Loans made pursuant to this subsection.
The Swingline Lender shall give notice to the Agent of any such borrowing of
Revolving Loans not later than 12:00 p.m. on proposed date of such borrowing.
Promptly after receipt of such notice of borrowing of Revolving Loans from the
Swingline Lender under the immediately preceding sentence, the Agent shall
notify each Lender of the proposed borrowing. Not later than 2 p.m. on the
proposed date of such borrowing, each Lender will make available to the Agent at
the Agent’s Head Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender,
and, to the extent of such Revolving Loan, such Lender’s participation in the
Swingline Loan so repaid shall be deemed to be funded by such Revolving Loan.
The Agent shall pay the proceeds of such Revolving Loans to the Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. At the
time each Swingline Loan is made, each Lender shall automatically (and without
any further notice or action) be deemed to have purchased from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage in such Swingline Loan. If the
Lenders are prohibited from making Loans required to be made under this
subsection for any reason, including without limitation, the occurrence of any
Default or Event of Default described in Section 10.1.(f) or 10.1.(g), upon
notice from the Agent or the Swingline Lender, each Lender severally agrees to
pay to the Agent for the account of the Swingline Lender in respect of such
participation the amount of such Lender’s Commitment Percentage of each
outstanding Swingline Loan. A Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1.(f) or (g)), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

 

-37-



--------------------------------------------------------------------------------

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to clause (b) below with respect to any Extended
Letters of Credit and to the other terms and conditions of this Agreement,
including without limitation, Section 2.14., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Maturity Date one or more letters of credit (each a “Letter of Credit”) up
to a maximum aggregate Stated Amount at any one time outstanding not to exceed
the L/C Commitment Amount then in effect.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Except as otherwise provided herein, (i) the expiration date of any Letter of
Credit may not extend beyond the date that is thirty (30) days prior to the
Maturity Date, and (ii) no Letter of Credit shall have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is thirty (30) days prior to the Maturity Date.
Notwithstanding the foregoing, a Letter of Credit may, as a result of its
express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the Maturity
Date (any such Letter of Credit being referred to as an “Extended Letter of
Credit”), so long as the Borrower delivers to the Agent for its benefit and the
benefit of the Issuing Bank and the Lenders no later than ninety-one (91) days
prior to the Maturity Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to 105%
of the Stated Amount of such Letter of Credit. In such event, the obligations of
the Borrower under this Section in respect of such Extended Letters of Credit
shall survive the termination of this Agreement and shall remain in effect until
no such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date that is ninety-one (91) days prior to the Maturity Date or any earlier date
as required by Section 2.13, such failure shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to the maximum Stated Amount
of such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Lenders in accordance with subsections (i) and (j) of this
Section, with the proceeds being deposited into the Letter of Credit Collateral
Account and utilized to provide Cash Collateral for such Letter of Credit. The
initial Stated Amount of each Letter of Credit shall be at least $500,000 or an
integral multiple of $100,000 in excess thereof (or such lesser amount as may be
acceptable to the Borrower, the Issuing Bank and the Agent).

 

-38-



--------------------------------------------------------------------------------

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Agent written notice at least five (5) Business Days prior
to the requested date of issuance of a Letter of Credit, such notice to describe
in reasonable detail the proposed terms of such Letter of Credit and the nature
of the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Article V, the Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days following the date after which the Issuing Bank has received
all of the items required to be delivered to it under this subsection. The
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause the Issuing Bank or any Lender to
exceed any limits imposed by, any Applicable Law. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the Agent of the
amount to be paid by the Issuing Bank as a result of such demand and the date on
which payment is to be made by the Issuing Bank to such beneficiary in respect
of such demand; provided, however, that the Issuing Bank’s failure to give, or
delay in giving, such notice shall not discharge the Borrower in any respect
from the applicable Reimbursement Obligation. The Borrower hereby absolutely,
unconditionally and irrevocably agrees to pay and reimburse the Issuing Bank for
the amount of each demand for payment under such Letter of Credit at or prior to
the date on which payment is to be made by the Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by the Issuing Bank of any payment in respect of any
Reimbursement Obligation, the Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of
subsection (i) of this Section such Lender’s Commitment Percentage of such
payment.

 

-39-



--------------------------------------------------------------------------------

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in
subsection (d) of this Section, the Borrower shall advise the Agent and the
Issuing Bank whether or not the Borrower intends to borrow hereunder to finance
its obligation to reimburse the Issuing Bank for the amount of the related
demand for payment and, if it does, the Borrower shall submit a timely request
for such borrowing as provided in the applicable provisions of this Agreement.
If the Borrower fails to so advise the Agent and the Issuing Bank, or if the
Borrower fails to reimburse the Issuing Bank for a demand for payment under a
Letter of Credit by the date of such payment, the failure of which the Issuing
Bank shall promptly notify the Agent, then (i) if the applicable conditions
contained in Article V. would permit the making of Revolving Loans, the Borrower
shall be deemed to have requested a borrowing of Revolving Loans (which shall be
Base Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and
the Agent shall give each Lender prompt notice of the amount of the Revolving
Loan to be made available to the Agent not later than 12:00 p.m. and (ii) if
such conditions would not permit the making of Revolving Loans, the provisions
of subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled or terminated, the Commitment of each Lender shall be deemed
to be utilized for all purposes of this Agreement in an amount equal to the
product of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Agent or any of the Lenders shall be responsible for, and the Borrower’s
obligations in respect of Letters of Credit shall not be affected in any manner
by, (i) the form, validity, sufficiency, accuracy, genuineness or legal effects
of any document submitted by any party in connection with the application for
and issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, Agent or the Lenders. None of the above shall affect, impair or prevent
the vesting of any of the Issuing Bank’s or Agent’s rights or powers hereunder.
Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in good faith in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final, non-appealable judgment), shall not create
against the Issuing Bank any liability to the Borrower, the Agent or any Lender.
In this connection, the obligation of the Borrower to reimburse the Issuing Bank
for any drawing made under any Letter of Credit, and to repay any Revolving Loan
made pursuant to the second sentence of subsection (e) of this Section, shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances: (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Agent or any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, the Issuing Bank, the Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.

 

-40-



--------------------------------------------------------------------------------

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Agent and Required Lenders (or all of the Lenders if required by Section 12.7.)
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the date
of issuance by the Issuing Bank of any other Letter of Credit, each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Agent for the account of the
Issuing Bank in respect of any Letter of Credit pursuant to the subsection
(j) of this Section, such Lender shall, automatically and without any further
action on the part of the Issuing Bank, Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Issuing
Bank pursuant to the third and the last sentences of Section 3.5.(c)).

 

-41-



--------------------------------------------------------------------------------

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent, for the account of the Issuing Bank, on demand in immediately available
funds in Dollars the amount of such Lender’s Commitment Percentage of each
drawing paid by the Issuing Bank under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to subsection (d) of this
Section; provided, however, that in respect of any drawing under any Letter of
Credit, the maximum amount that any Lender shall be required to fund, whether as
a Revolving Loan or as a participation, shall not exceed such Lender’s
Commitment Percentage of such drawing. If the notice referenced in the second
sentence of Section 2.3.(e) is received by a Lender not later than 12:00 p.m.,
then such Lender shall make such payment available to the Agent not later than
2:00 p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Agent not later than 1:00 p.m. on the next succeeding Business
Day. Each Lender’s obligation to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same for the account of the
Issuing Bank, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Parent, the Borrower or any
other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(f) or (g), (iv) the
termination of the Commitments, or (v) the delivery of Cash Collateral in
respect of any Extended Letter of Credit. Each such payment to the Agent for the
account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Lenders. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
Other than as set forth in this subsection, the Issuing Bank shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder. The failure of the Issuing Bank to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under subsection (j) of this Section.

(l) Extended Letters of Credit. Each Lender confirms that its obligations under
subsections (i) and (j) of this Section shall be reinstated in full and apply if
the delivery of any Cash Collateral in respect of an Extended Letter of Credit
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise

 

-42-



--------------------------------------------------------------------------------

(m) Existing Letters of Credit. The Parent, the Borrower, the Agent and the
Lenders agree that each of the letters of credit described on Schedule 2.3.(m)
(each an “Existing Letter of Credit” and collectively, the “Existing Letters of
Credit”) shall be deemed to be a “Letter of Credit” issued and outstanding under
this Agreement subject to the terms of this Section 2.3.

Section 2.4. Rates and Payment of Interest on Loans; Late Charges.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin for Base Rate Loans; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Credit Rating Election. From and after the occurrence of the Investment
Grade Rating Date, the Borrower may make a one-time irrevocable election upon
written notice to the Agent to utilize its Credit Rating in determining the
Applicable Margin and the Applicable Facility Fee, pursuant to the relevant
table set forth in the definition of Applicable Margin and Applicable Facility
Fee, respectively.

(c) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each (a) (i) Base Rate Loan shall be payable monthly in
arrears on the first day of each month, commencing with the first such date
occurring after the Effective Date and (ii) LIBOR Loan shall be payable on the
last day of the applicable Interest Period, commencing with the first such date
occurring after the Effective Date, and (b) in all cases, on any date on which
the principal balance of such Base Rate Loan or LIBOR Loan is due and payable in
full (whether at maturity, due to acceleration or otherwise). Interest payable
at the Post-Default Rate shall be payable from time to time on demand. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.

 

-43-



--------------------------------------------------------------------------------

(d) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Agent’s, the Issuing Bank’s, or any Lender’s other rights under this Agreement.

(e) Late Charges. If any payment of interest required under this Agreement is
not paid within ten (10) days after it becomes due and payable, the Borrower
shall pay a late charge for late payment to compensate the Lenders for the loss
of use of funds and for the expenses of handling the delinquent payment, in an
amount equal to five percent (5%) of such delinquent payment. Such late charge
shall be paid in any event not later than the due date of the next subsequent
installment of interest. In the event the maturity of the Obligations hereunder
occurs or is accelerated pursuant to Section 10.2., this Section shall apply
only to payments overdue prior to the time of such acceleration. This Section
shall not be deemed to be a waiver of the Lenders’ right to accelerate payment
of any of the Obligations as permitted under the terms of this Agreement.

Section 2.5. Number of Interest Periods. There may be no more than seven
(7) different Interest Periods for LIBOR Loans, collectively, outstanding at the
same time (for which purpose Interest Periods described in the definition of the
term “Interest Period” shall be deemed to be different Interest Periods even if
they are coterminous).

Section 2.6. Repayment of Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Maturity Date. With limitation of the foregoing, Swingline Loans shall be
repaid in accordance with Section 2.2(e).

Section 2.7. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Agent at least two
(2) Business Days’ notice of any proposed prepayment pursuant to this
Section 2.7(a) of any Base Rate Loans and at least four (4) Business Days’
notice of any proposed prepayment pursuant to this Section 2.7(a) of any LIBOR
Loans, specifying the proposed date of prepayment of such Loan and the principal
amount to be prepaid. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess thereof or, if less, the outstanding principal balance of the Revolving
Loans then being repaid.

 

-44-



--------------------------------------------------------------------------------

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Commitments in
effect at such time, the Borrower shall immediately pay to the Agent for the
account of the Lenders then holding Commitments (or if the Commitments have been
terminated, then holding outstanding Revolving Loans, Swingline Loans and/or
Letter of Credit Liabilities), the amount of such excess. All payments under
this subsection (b) shall be made without premium or penalty (subject to
Section 4.4) and be applied to pay all amounts of principal outstanding on the
Loans first to Swingline Loans, second to Revolving Loans that are Base Rate
Loans and third to LIBOR Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2., and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.

Section 2.8. Continuation. So long as no Default or Event of Default exists, the
Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a
new Interest Period for such LIBOR Loan. Each Continuation of a LIBOR Loan shall
be in an aggregate minimum amount of $500,000 and integral multiples of $100,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period. Each selection of a new Interest Period shall be made by the Borrower
giving to the Agent a Notice of Continuation not later than 10:00 a.m. three
(3) Business Days prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of written communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.9. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.9. Conversion. The Borrower may on any Business Day, upon the
Borrower’s giving of a Notice of Conversion to the Agent by telecopy, electronic
mail or other similar form of written communication, Convert all or a portion of
a Loan of one Type into a Loan of another Type; provided, however, a Base Rate
Loan may not be Converted into a LIBOR Loan if a Default or Event of Default
exists. Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount, and upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted in accordance with Section 2.4. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan. Each such Notice of Conversion shall
be given not later than 10:00 a.m. three (3) Business Days prior to the date of
any proposed Conversion. Promptly after receipt of a Notice of Conversion, the
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of written communication in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

-45-



--------------------------------------------------------------------------------

Section 2.10. Notes; Records.

(a) Revolving Notes. Except in the case of a Lender that has notified the Agent
in writing that it elects not to receive a promissory note evidencing the
Revolving Loans made by such Lender, the Revolving Loans made by each Lender
shall, in addition to being evidenced by this Agreement, be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit G (each a
“Revolving Note”), payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed. The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to being evidenced by this Agreement, be evidenced by a
Swingline Note payable to the order of the Swingline Lender.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of account maintained by the Agent pursuant to
Section 3.9., in the absence of manifest error, the statements of account
maintained by the Agent pursuant to Section 3.9. shall be controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.11. Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than three
(3) Business Days prior written notice to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Agent (“Commitment Reduction
Notice”); provided, however, that the Borrower may not reduce the aggregate
amount of the Commitments below $20,000,000 unless the Borrower is terminating
the Commitments in full. Promptly after receipt of a Commitment Reduction
Notice, the Agent shall notify each Lender of the proposed termination or
Commitment reduction. The Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Commitments to the Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.

 

-46-



--------------------------------------------------------------------------------

Section 2.12. Extension of Maturity Date.

Subject to the terms of this Section 2.12., the Borrower shall have the one-time
right to extend the Maturity Date by one (1) year by executing and delivering to
the Agent at least thirty (30) days but not more than ninety (90) days prior to
the initial Maturity Date, a written notice of such extension (an “Extension
Notice”). The Agent shall forward to each Lender a copy of such Extension Notice
delivered to the Agent promptly upon receipt thereof. Subject to satisfaction of
the following conditions, the Maturity Date shall be extended for one (1) year:
(x) upon the giving of such notice and immediately prior to such extension and
immediately after giving effect thereto, (a) no Default or Event of Default
shall or would exist, (b) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date), and except
that for purposes of Section 5.2, the representations and warranties contained
in Section 6.1.(k) shall be deemed to refer to the most recent statements
furnished pursuant to Section 8.1. and Section 8.2., and (c) each of the Real
Estate Assets comprising the Eligible Unencumbered Properties as of the date of
the requested extension shall satisfy all of the requirements set forth in the
definition of Eligible Unencumbered Property, (y) the Borrower shall have paid
the Fees payable under Section 3.5.(d), and (z) the Borrower shall have
delivered to the Agent a Compliance Certificate executed by the chief executive
officer, chief financial officer or chief accounting officer of the Parent
evidencing that the Borrower shall be in compliance with each of the financial
covenants set forth in Section 9.1 on a pro forma basis after giving effect to
the extension of the Maturity Date and certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B). The Maturity Date may be
extended only one time pursuant to this Section 2.12.

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Maturity
Date.

If the Commitments are terminated or reduced to zero (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), and there are any
Letters of Credit outstanding hereunder with respect to which the Borrower has
not complied with the conditions set forth in the third sentence of
Section 2.3(b) (without regard to any time period specified therein), the
Borrower shall, on such date, pay to the Agent, for its benefit and the benefit
of the Lenders and the Issuing Bank, an amount of money equal to 105% of the
Stated Amount of such Letter(s) of Credit for deposit into the Letter of Credit
Collateral Account. If a drawing pursuant to any such Letter of Credit occurs on
or prior to the expiration date of such Letter of Credit, the Borrower
authorizes the Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

 

-47-



--------------------------------------------------------------------------------

Section 2.14. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, the Swingline Lender shall
not be required to make a Swingline Loan, the Issuing Bank shall not be required
to issue a Letter of Credit, and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of any such
Loan, the issuance of such Letter of Credit or such reduction in the
Commitments, the aggregate principal amount of all outstanding Revolving Loans
and Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Commitments at such time.

Section 2.15. Increase in Commitments. With the prior written consent of the
Agent, such consent not to be unreasonably withheld, conditioned or delayed, the
Borrower shall have the right to request increases in the aggregate amount of
the Commitments by providing written notice to the Agent, which notice shall be
irrevocable once given; provided, however, that after giving effect to any such
increases, the aggregate amount of the Commitments shall not exceed 600,000,000.
Each such increase in the Commitments must be in an aggregate minimum amount of
$25,000,000 and integral multiples of $5,000,000 in excess thereof. (or such
other amounts as may be acceptable to the Agent and the Borrower). In connection
with any such increase in the Commitments, the amount of the Swingline
Commitment shall increase by a proportionate amount, rounded to the next lowest
integral multiple of $100,000. The Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Commitments among such existing Lenders that desire to increase their
Commitments and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Commitment or provide a new Commitment, and any new Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee. If a new Lender becomes a party to this Agreement, or if any
existing Lender agrees to increase its Commitment, such Lender shall on the date
it becomes a Lender hereunder (or in the case of an existing Lender, increases
its Commitment hereunder) (and, in each case, as a condition thereto) purchase
from the other Lenders its Commitment Percentage (or in the case of an existing
Lender, increase the amount of its Commitment Percentage) determined after
giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders,
at the Agent’s Head Office, in same day funds, an amount equal to the sum of
(A) the portion of the outstanding principal amount of such Revolving Loans to
be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4. as a result of the prepayment of any such Revolving Loans. The
effectiveness of any increase of the Commitments under this Section is subject
to the satisfaction of following conditions precedent: (x) no Default or Event
of Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct on the effective date of such increase except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date), and (z) the Agent shall have received
each of the following, in form and substance satisfactory to the Agent: (i) if
not previously delivered to the Agent, copies certified by the Secretary or
Assistant Secretary of (A) all partnership or other necessary action taken by
the Borrower to authorize such increase and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such increase; and (ii) an opinion of counsel to the Borrower and
the Guarantors, and addressed to the Agent and the Lenders covering such matters
as reasonably requested by the Agent; and (iii) new Revolving Notes executed by
the Borrower, payable to any new Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment after giving effect to
the applicable increase in the aggregate amount of the Commitments. In
connection with any increase in the aggregate amount of the Commitments pursuant
to this Section 2.15. any Lender becoming a party hereto shall execute such
documents and agreements as the Agent may reasonably request.

 

-48-



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.11),
to the Agent at the Agent’s Head Office, not later than 2:00 p.m. on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 10.3., the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender. Each payment received by the Agent
for the account of the Issuing Bank under this Agreement shall be paid to the
Issuing Bank by wire transfer of immediately available funds in accordance with
the wiring instructions provided by the Issuing Bank to the Agent from time to
time, for the account of the Issuing Bank. In the event the Agent fails to pay
such amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

-49-



--------------------------------------------------------------------------------

(b) Presumptions Regarding Payments by Borrower. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders or the Issuing Bank hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may (but shall not
be obligated to), in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent on
demand that amount so distributed to such Lender or the Issuing Bank, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
Federal Funds Rate.

Section 3.2. Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e)
shall be made from the Lenders, each payment of the fees under Sections 3.5.(a)
and 3.5.(b), the first sentence of Section 3.5(c), and Section 3.5.(d) shall be
made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.11. shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of Revolving
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them, provided that if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Lenders pro rata in accordance with
their respective Commitments in effect at the time such Loans were made, then
such payment shall be applied to the Revolving Loans in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Revolving Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.6.) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Revolving Loans
(in the case of Conversions and Continuations of Revolving Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Swingline Loans under Section 2.2., shall be pro rata in
accordance with their respective Commitment Percentages; and (f) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be pro rata in accordance with their respective Commitment
Percentages. Any payment or prepayment of principal or interest made (i) during
the existence of a Default or Event of Default shall be made for the account of
the Lenders in accordance with the order set forth in Section 10.3. and
(ii) pursuant to Section 2.7.(b) shall be made for the account of the Lenders
holding Commitments (or, if the Commitments have been terminated, holding
Revolving Loans and Letter of Credit Liabilities) in accordance with the order
set forth in Section 10.3. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired and
funded a participating interest in any such Swingline Loan pursuant to
Section 2.2.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

-50-



--------------------------------------------------------------------------------

Section 3.3. Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to the Borrower under this
Agreement or shall obtain payment on any other Obligation owing by the Borrower
or any other Loan Party through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by or on behalf of the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.3., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Unused Fee. During the period from the Effective Date to but excluding the
earlier to occur of (i) the Credit Rating Election Date and (ii) Maturity Date
or any earlier date of termination of the Commitments or reduction of the
Commitments to zero, the Borrower agrees to pay to the Agent for the account of
each Lender an unused facility fee equal to 0.25% times the average daily
difference between the (x) aggregate amount of the Commitments and (y) the
aggregate principal amount of all outstanding Revolving Loans plus the aggregate
amount of all Letter of Credit Liabilities. Such fee shall be payable quarterly
in arrears on the first Business Day of each January, April, July and October of
each calendar year. Any such accrued and unpaid fee shall also be payable on the
earlier of (i) the Credit Rating Election Date and (ii) the Maturity Date or any
earlier date of termination of the Commitments or reduction of the Commitments
to zero.

 

-51-



--------------------------------------------------------------------------------

(b) Facility Fees. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee equal to the average daily amount of the Commitment
of such Lender (whether or not utilized) times the Applicable Facility Fee for
the period from and including the Credit Rating Election Date to but excluding
the date such Commitment is terminated or reduced to zero or the Maturity Date,
such fee to be paid in arrears on (i) the first Business Day of each January,
April, July and October of each calendar year, (ii) the date of each reduction
in the Commitments (but only on the amount of the reduction) and (iii) the
Maturity Date or any earlier date of termination of the Commitments or reduction
of the Commitments to zero.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average undrawn Stated Amount
of each Letter of Credit for the period from and including the date of issuance
of such Letter of Credit (x) through and including the date such Letter of
Credit expires or is terminated or (y) to but excluding the date such Letter of
Credit is drawn in full. The fees provided for in the immediately preceding
sentence shall be nonrefundable and payable in arrears on (i) the first Business
Day of each January, April, July and October of each calendar year, (ii) the
Maturity Date or any earlier date of termination of the Commitments or reduction
of the Commitments to zero, and (iv) thereafter from time to time on demand of
the Agent. In addition, the Borrower shall pay to the Issuing Bank for its own
account and not the account of any Lender, an issuance fee in respect of each
Letter of Credit equal to 0.125% of the initial Stated Amount of such Letter of
Credit at the time such Letter of Credit is issued. The Fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance.
The Borrower shall pay directly to the Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
by the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto. For the avoidance of doubt, the letter of credit fee shall
continue to accrue after the Maturity Date at the rate in effect on the Maturity
Date for the benefit of the Issuing Bank with respect to any Extended Letter of
Credit and shall be paid as set forth above during any period of extension.

(d) Extension Fee. If the Borrower exercises its right to extend the Maturity
Date pursuant to Section 2.12., the Borrower agrees to pay to the Agent for the
account of each Lender a fee equal to 0.15% of the amount of such Lender’s
Commitment (whether or not utilized) at the time of such extension. Such fee
shall be due and payable in full on the date the Agent receives the Extension
Request pursuant to such Section.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as provided in the Fee Letter and such other fees
and as may be agreed to in writing from time to time by the Borrower and the
Agent.

 

-52-



--------------------------------------------------------------------------------

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

Section 3.8. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.4.(a), 2.4.(b) and 2.2.(c).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.9. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive absent manifest error. The failure of the Agent to deliver
such a statement of accounts shall not relieve or discharge the Borrower from
any of its obligations hereunder.

 

-53-



--------------------------------------------------------------------------------

Section 3.10. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, subject to
clause (v) of the proviso immediately following clause (viii) of
Section 12.7.(b).

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X. or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 3.3. shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.2.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to the subsection (d)
of this Section). Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

-54-



--------------------------------------------------------------------------------

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(a) or Section 3.5(b) for any period during which that Lender is a
Defaulting Lender (and, subject to clause (iii) below) the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 3.10.(e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clauses (i) or (ii) of this Section 3.10(c), the Borrower shall
(x) pay to the Agent for the account of each Non-Defaulting Lender that portion
of any such Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to
Section 3.10.(d), (y) pay to the Agent for the account of the Issuing Bank and
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee, if any.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. If the
reallocations described in this section 3.10(d) are not affected, then the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6 (including the consents required thereunder). No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment and satisfaction of the conditions specified in Section 12.6, the
Defaulting Lender’s interest in the Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees.

 

-55-



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in subsection (d) of this Section above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Agent or the Issuing Bank
(with a copy to the Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to subsection (d) of this Section and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the aggregate
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Agent, for the benefit of the Issuing
Bank, and agree to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to clause (iv) of this Section 3.10(e). If at any time the Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
the Issuing Bank with respect to Letters of Credit issued and outstanding at
such time, the Borrower will, promptly upon demand by the Agent, pay or provide
to the Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Agent and the
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
the subsection (b) of this Section, the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

-56-



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Agent, the Swingline Lender and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their respective Commitment Percentages
(determined without giving effect to the subsection (d) of this Section),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 3.11. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

-57-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower or another
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the clauses (ii)(A),
(ii)(B) and (ii)(D) of this Section 3.11(f)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-58-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), 2 executed originals of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty
and, in either case, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-1;

(II) executed originals of IRS Form W-8ECI and a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-1;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-2 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

-59-



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

-60-



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or the Issuing Bank, or have any obligation to pay to any Lender or the
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the Issuing Bank, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(i) Issuing Bank and Swingline Lender. For purposes of this Section, the term
“Lender” includes the Issuing Bank and the Swingline Lender.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof pursuant to such Lender’s customary practice.

 

-61-



--------------------------------------------------------------------------------

(b) Additional Costs. In addition to, and not in limitation of the subsection
(a) of this Section, the Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:

(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the subsections (a) and (b) of this Section, if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 4.5. shall apply).

 

-62-



--------------------------------------------------------------------------------

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the Agent for
the account of such Lender, from time to time as specified by the Issuing Bank
or such Lender, such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the Agent,
Issuing Bank, each Lender, and each Participant, as the case may be, agrees to
notify the Borrower of any event occurring after the Agreement Date entitling
the Agent, the Issuing Bank, such Lender or such Participant to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, that the failure of the Agent, the Issuing Bank,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Agent). The Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section.
Determinations by the Agent, the Issuing Bank, such Lender, or such Participant,
as the case may be, of the effect of any Regulatory Change shall be conclusive
and binding for all purposes, absent manifest error.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR; or

(b) the Agent reasonably determines (which determination shall be conclusive
absent manifest error) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;

 

-63-



--------------------------------------------------------------------------------

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make, maintain or fund Loans
the interest rate on which is determined by reference to LIBOR, or to determine
or charge interest rates based on LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then such
Lender shall promptly notify the Borrower thereof (with a copy of such notice to
the Agent) and such Lender’s obligation to make or Continue, or to Convert Loans
of any other Type into, LIBOR Loans shall be suspended, and if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the LIBOR component of the Base Rate, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of the Agent, such amount or amounts as the Agent shall determine in its
sole discretion shall be sufficient to compensate such Lender for any loss, cost
or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Agent shall provide the Borrower with a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.

 

-64-



--------------------------------------------------------------------------------

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Agent, as applicable, may specify to the Borrower (with a
copy to the Agent, as applicable), and, unless and until such Lender or the
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 4.1., Section 4.2. or Section 4.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans (with the
Base Rate being determined without reference to the LIBOR component of the Base
Rate if required by such Lender); and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans (with the Base Rate being determined without reference
to the LIBOR component of the Base Rate if required by such Lender).

If such Lender or the Agent, as applicable, gives notice to the Borrower (with a
copy to the Agent, as applicable) that the circumstances specified in
Section 4.1. or 4.3. that gave rise to the Conversion of such Lender’s LIBOR
Loans pursuant to this Section no longer exist (which such Lender or the Agent,
as applicable, agrees to do promptly upon such circumstances ceasing to exist)
at a time when LIBOR Loans made by other Lenders are outstanding, then such
Lender’s Base Rate Loans shall be automatically Converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding LIBOR Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

-65-



--------------------------------------------------------------------------------

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and
Lenders constituting Required Lenders are not also doing the same, (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or
4.3. but the obligation of Lenders constituting Required Lenders shall not have
been suspended under such Sections, or (c) a Lender does not vote in favor of
any amendment, modification or waiver to this Agreement or any other Loan
Document, which, pursuant to Section 12.7., requires the vote of such Lender,
and the Required Lenders shall have voted in favor of such amendment,
modification or waiver, then, so long as there does not then exist any Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.2.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.11., 4.1. or
4.4.) with respect to any period up to the date of replacement.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

-66-



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction of the following conditions
precedent:

(a) the Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement executed by each of the Loan Parties,
including, without limitation, each Guarantor, each in its respective capacity
as a Guarantor, and all of the other parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each Lender (other
than any Lender that has notified the Agent that it has elected not to receive a
Revolving Note) and complying with the applicable provisions of Section 2.10(a).
and the Swingline Note executed by the Borrower;

(iii) the Guaranty executed by the Parent, each Material Subsidiary existing as
of the Effective Date, each Subsidiary Obligor existing as of the Effective Date
and each Other Subsidiary Guarantor;

(iv) a favorable opinion or opinions of legal counsel to the Loan Parties,
addressed to the Agent, the Lenders, the Swingline Lender and the Issuing Bank,
addressing the enforceability of the Loan Documents and such matters as the
Agent shall reasonably request;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument of the Borrower and the Parent, and with
respect to each other Loan Party, as requested by the Agent, certified as of a
recent date by the Secretary of State of the State of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to the Borrower, the Parent, and to the extent requested by the Agent,
each other Loan Party, issued as of a recent date by the Secretary of State of
the state of formation of each such Loan Party and, to the extent requested by
the Agent, certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver, on behalf of the Borrower,
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

 

-67-



--------------------------------------------------------------------------------

(viii) copies certified (or bringdown certifications with respect to Loan
Parties other than the Borrower or the Parent, to the extent permitted by the
Agent) by the Secretary or Assistant Secretary (or other individual performing
similar functions) of each Loan Party of (A) the by-laws of such Loan Party, if
a corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (B) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party; copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Guarantor of all
corporate, partnership, member or other necessary action taken by each Guarantor
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis, giving effect to
the financing contemplated by this Agreement and the use of the proceeds of the
Loans to be funded on the Effective Date, for the Parent’s fiscal quarter ending
September 30, 2013;

(x) a closing certificate addressed to the Agent including certifications, as of
the Agreement Date, as to the matters set forth in clauses (i) through (iv) of
Section 5.1(b) and as to such other matters as the Agent may reasonably request;

(xi) a Notice of Borrowing;

(xii) the fully executed Fee Letter;

(xiii) evidence that the Borrower has paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable under Section 3.5 as of the Agreement Date or under the Fee
Letter.

(xiv) to the extent requested by the Agent, insurance certificates, or other
evidence, providing that the insurance coverage required under Section 7.5.
(including, without limitation, both property and liability insurance) is in
full force and effect;

(xv) UCC, and to the extent requested by the Agent, lien, litigation, judgment
and bankruptcy, search results from the appropriate jurisdictions for each Loan
Party;

(xvi) such other information, documents, agreements and instruments as the Agent
on behalf of the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) there shall not have occurred any material adverse change in the business,
assets, operations, condition (financial or otherwise) or prospects of the
Parent, the Borrower or any other Loan Party since December 31, 2012 or in the
facts and information regarding the Parent, the Borrower and the other Loan
Parties as most recently provided to the Agent and the Lenders;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

-68-



--------------------------------------------------------------------------------

(iii) no event of default or unmatured event of default shall have occurred and
be continuing under any of the Parent’s, the Borrower’s or any other Loan
Party’s financial obligations in effect on the Agreement Date, both before and
after giving effect to the financing contemplated by this Agreement;

(iv) the Parent, the Borrower and each other Loan Party shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Parent, the Borrower or any other Loan Party
to fulfill their respective obligations under the Loan Documents to which it is
a party;

(v) the Parent, the Borrower and each other Loan Party shall have provided all
information requested by the Agent, each Lender and the Issuing Bank in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and

(vi) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

For purposes of determining compliance with the conditions specified in this
Section 5.1(a), each Lender that has executed and delivered this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to, approved
by, or acceptable or satisfactory to, such Lender unless the Agent shall have
received written notice from such Lender prior to the Agreement Date specifying
its objection thereto.

 

-69-



--------------------------------------------------------------------------------

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1 with respect to the first Credit Event hereunder, the obligations of
(i) Lenders to make any Loans (including the obligations of the Swingline Lender
to make any Swingline Loan) and (ii) the Issuing Bank to issue Letters of Credit
are each subject to the further conditions precedent that: (a) no Default or
Event of Default shall exist as of the date of the making of such Loan or date
of issuance of such Letter of Credit or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.14. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct on and as of the date
of the making of such Loan or date of issuance of such Letter of Credit with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date), and except that for purposes of this
Section 5.2, the representations and warranties contained in Section 6.1.(k)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 8.1. and Section 8.2.; (c) each of the Real Estate Assets comprising the
Eligible Unencumbered Properties as of the date of the requested Loan or Letter
of Credit shall satisfy all of the requirements set forth in the definition of
Eligible Unencumbered Property, and without limitation of the other provisions
of this Section 5.2, the Borrower shall be in compliance with the covenant set
forth in Section 9.1(d) both before and after giving effect to such Loan or
Letter of Credit (and the Borrower shall provide satisfactory evidence thereof
to the Agent in connection with its request for such Loan or Letter of Credit);
and (d) in the case of the borrowing of Revolving Loans, the Agent shall have
received a timely Notice of Borrowing, in the case of a Swingline Loan, the
Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance of a Letter of Credit the Issuing Bank and the Agent
shall have received a timely request for the issuance of such Letter of Credit
(together with the related application or similar documentation. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event). In addition, the Borrower shall be deemed to have represented to
the Agent and the Lenders at the time any Loan is made or any Letter of Credit
is issued that all conditions to the making of such Loan or the issuance of such
Letter of Credit contained in (x) Article V (with respect to the first Credit
Event hereunder) and (y) this Section 5.2 (with respect to each subsequent
Credit Event hereunder) have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and, in the case of the Issuing Bank, to issue Letters of Credit,
each of the Parent and the Borrower represents and warrants to the Agent, the
Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and their respective Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being conducted and as contemplated at
the time this representation is made or deemed made to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

-70-



--------------------------------------------------------------------------------

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and
(v) whether such Subsidiary is a Material Subsidiary or a Subsidiary Obligor.
Except as disclosed in such Schedule as of the Agreement Date, (i) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Subsidiary that directly or indirectly owns an Eligible
Unencumbered Property, (ii) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any Subsidiary (it being acknowledged,
for the avoidance of doubt, that the foregoing does not prohibit the disposition
of assets by the Borrower or its Subsidiaries in accordance with the terms of
Section 9.6., provided that no Default or Event of Default shall have occurred
both before and immediately after giving effect to such disposition individually
and after giving effect to all such dispositions). As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Partially Owned Entities of
the Parent, including the correct legal name of each such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent. Part III of Schedule 6.1.(b)
identifies, as of the Agreement Date, with respect to each Subsidiary Guarantor,
whether such Subsidiary Guarantor constitutes an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent, the Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which the
Parent, the Borrower or any other Loan Party is a party have been duly executed
and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval (other than (A) those already obtained and
delivered to the Agent and (B) any required filing with the SEC, which the
Borrower agrees to file in a timely manner) or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under (A) the organizational documents of the Parent, the Borrower or
any other Loan Party, or (B) any material indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
(other than a Permitted Lien).

 

-71-



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each other Loan Party and the other Subsidiaries has obtained and is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to it except for noncompliances which, and Governmental Approvals
the failure to obtain or possess which, could not, individually or in the
aggregate, reasonably be expected to result in a Default or Event of Default or
have a Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of Schedule
6.1.(f) sets forth all of the real property owned or leased by the Parent, the
Borrower, each other Loan Party and each other Subsidiary. Each of the Loan
Parties and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets (subject to Permitted Liens
and, in the case of Subsidiaries that are not Loan Parties, Liens not prohibited
by this Agreement). No Eligible Unencumbered Property or any ownership interest
of the Borrower in any Subsidiary that directly or indirectly owns any Eligible
Unencumbered Property is subject to any Lien other than Permitted Liens,
including, without limitation, those Liens in existence as of the Agreement Date
and set forth in Part II of Schedule 6.1.(f).

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries, including without limitation, Guarantees of the Parent and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. No monetary default exists under any such
Indebtedness or any other material Indebtedness of the Parent, the Borrower or
other Loan Parties or Subsidiaries, and the Parent, the Borrower or other Loan
Parties or Subsidiaries have not received notice of any other default under any
such Indebtedness.

(h) Material Contracts. Each of the Parent, the Borrower, the other Loan Parties
and the other Subsidiaries that is a party to any Material Contract (x) has
performed and is in compliance with all of the terms of such Material Contract,
and (y) no default or event of default, or event or condition which with the
giving of notice, the lapse of time, or both, would constitute such a default or
event of default, exists with respect to any such Material Contract, other than,
in the case of each of clause (x) and (y), with respect to such non-compliance
or default or event of default which does not give rise to the right of the
other party to such Material Contract to terminate, cancel or otherwise take any
action thereunder which could reasonably be expected to result in a Material
Adverse Effect. The Material Contracts in effect as of the Agreement Date are
listed on Schedule 6.1(h).

 

-72-



--------------------------------------------------------------------------------

(i) Litigation. There are no actions, suits, investigations or proceedings
pending (nor have any actions, suits or proceedings been threatened in writing)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party or any other Subsidiary or any of its respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which (i) in any manner calls into question the
validity or enforceability of this Agreement or any other Loan Document, or
(ii) except as specifically disclosed in Schedule 6.1(i), could reasonably be
expected to have a Material Adverse Effect, and there has been no materially
adverse change in the status, or financial effect on any Loan Party or
Subsidiary thereof, of the matters described in Schedule 6.1(i). There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Parent, the Borrower, any other Loan
Party or any other Subsidiary which could reasonably be expected to have a
Material Adverse Effect.

(j) Taxes. All federal, state and other material tax returns of each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary required
by Applicable Law to be filed have been duly filed or extended in accordance
with Applicable Law, and all federal, state and other taxes, assessments and
other governmental charges or levies upon each of the Parent, the Borrower, such
other Loan Party and such Subsidiary and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6 or to
the extent the amounts subject to such non-payment or non-filing could not
reasonably be expected to result in liability in excess of $2,000,000. As of the
Agreement Date, no Loan Party (or any of its Subsidiaries) has been notified
that any of its United States income tax returns is under audit. All charges,
accruals and reserves on the books of the Parent, the Borrower and each of its
Subsidiaries and each other Loan Party in respect of any taxes or other
governmental charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to the Agent or has filed
with the SEC copies of (i) the audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries for the fiscal year ended December 31, 2012,
and the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ended on such dates, with the opinion
thereon of the Accountants, and (ii) the unaudited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2013, and the related unaudited consolidated statements of operations,
cash flows and shareholders’ equity of the Parent and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in all material respects,
in accordance with GAAP consistently applied throughout the applicable periods,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as in the case of the unaudited statements,
to changes resulting from normal year-end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the
unaudited statements). Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the foregoing financial statements.

 

-73-



--------------------------------------------------------------------------------

(l) No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the business, assets, condition (financial or
otherwise), results of operations or prospects of the Parent, the Borrower and
their Subsidiaries taken as a whole. Each of (i) the Parent, (ii) the Borrower
and (iii) taken as a whole, the other Loan Parties and other Subsidiaries, is
Solvent. It is noted by the Borrower that, subsequent to December 31, 2012, the
Borrower consummated the sale of its Industrial Portfolio to Blackstone, for
which the Borrower received fair value.

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, or (C) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitute
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents by the Loan Parties,
and the borrowing and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

-74-



--------------------------------------------------------------------------------

(o) Absence of Defaults. None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is in default under its articles of incorporation,
certificate of formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which: (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree or order to which the Parent, the
Borrower any other Loan Party or any other Subsidiary is a party or by which the
Parent, the Borrower any other Loan Party or any other Subsidiary or any of
their respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(p) Environmental Laws.

(i) The Borrower has caused Phase I and other environmental assessments or
similar assessments to be conducted as the Borrower has determined appropriate
in its commercially reasonable judgment to investigate the past and present
environmental condition and usage of the Real Estate Assets, and, to the extent
requested by the Agent, true and complete copies of the same in the possession
of any Loan Party have been delivered to the Agent (all of such reports that
have been delivered to the Agent are collectively referred to hereinafter as the
“Environmental Reports”).

(ii) To the Borrower’s knowledge, except as otherwise expressly specified in the
Environmental Reports, none of the Parent, the Borrower, any other Loan Party,
or any other Subsidiary or any operator of the Real Estate Assets or any portion
thereof, or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, which violation or alleged violation has, or its
remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a Material Adverse Effect.

(iii) To the Borrower’s knowledge, except as otherwise expressly specified in
the Environmental Reports, none of the Parent, the Borrower, any other Loan
Party, or any other Subsidiary or any operator of the Real Estate Assets has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that such Person conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which event
described in any such notice would have a Material Adverse Effect.

 

-75-



--------------------------------------------------------------------------------

(iv) To the Borrower’s knowledge, except as otherwise expressly specified in the
Environmental Reports or except as would not reasonably be expected to have a
Material Adverse Effect, (A) no portion of the Real Estate Assets has been used
for the handling, processing, storage or disposal of Hazardous Substances except
in accordance with applicable Environmental Laws and no underground tank or
other underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in accordance with applicable
Environmental Laws, (B) in the course of any activities conducted by each of the
Borrower, each other Loan Parties, and each of the other Subsidiaries or the
operators of its respective Real Estate Assets or any ground or space tenants on
any such Real Estate Assets, no Hazardous Substances have been generated or are
being used on such Real Estate Assets except in accordance with applicable
Environmental Laws, (C) there has been no present or past releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from such Real Estate Assets in violation of applicable
Environmental Laws, (D) there have been no Releases in violation of applicable
Environmental Laws upon, from or into any real property in the vicinity of such
Real Estate Assets which, through soil or groundwater contamination, may have
come to be located on such Real Estate Assets, and (E) any Hazardous Substances
that have been generated on any of the Real Estate Assets during ownership
thereof by the Parent, the Borrower, their respective Subsidiaries or the
operations of their respective properties have been transported off-site only in
compliance with all applicable Environmental Laws.

(q) Investment Company; Etc. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended or (ii) subject to any other Applicable Law
(other than the Dodd-Frank Wall Street Reform and Consumer Protection Act) which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Agreement or to perform its obligations
under any Loan Document to which it is a party.

(r) Margin Stock. None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 9.10. or as otherwise
set forth on Schedule 6.1(s), none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate of the Parent, the
Borrower, any other Loan Party or any other Subsidiary.

 

-76-



--------------------------------------------------------------------------------

(t) Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights that are material to, and
necessary to the conduct of, the business of the Parent, the Borrower or, taken
as a whole, the Parent and its Subsidiaries, as now conducted and contemplated
by the Loan Documents (collectively, “Intellectual Property”), without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person except where such failure to own or right
to use or conflict with could not reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has taken all such steps as it deems
reasonably necessary to protect its rights under and with respect to such
Intellectual Property. No material claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Parent, the Borrower, any
other Loan Party or any other Subsidiary, or challenging or questioning the
validity or effectiveness of such Intellectual Property that could reasonably be
expected to have a Material Adverse Effect. The use of such Intellectual
Property by the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Parent, the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

(u) Business. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of acquiring,
owning, operating, managing, leasing, developing and redeveloping office,
business park, industrial or so-called flex properties located in the
Mid-Atlantic Region, together with other business activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

(w) Accuracy and Completeness of Information. All written information, reports
and data (other than financial projections and other forward looking statements)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any other Loan Party or any other Subsidiary in
connection with or relating in any way to this Agreement or any other Loan
Document were, at the time the same were so furnished, complete and correct in
all material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in all material respects, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and the inclusion in the final audited
statements of footnotes that were not contained in the interim statements);
provided that, without limitation of any of the other representations or
warranties independently made under other provisions of this Article VI or
otherwise, such representation shall not apply to the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports or any
similar documents (excluding, in any event, all financial statements and
reports) prepared by third parties (although the Borrower and Guarantors have no
reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof). All financial projections, budgets and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Agent or any Lender were or will be prepared in good faith based on
assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance and that such future performance may vary materially from such
projections. No document furnished or written statement made to the Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a fact, material to the creditworthiness of any
Loan Party or any other Subsidiary or omits or will omit to state a material
fact necessary in order to make the statements contained therein not misleading.

 

-77-



--------------------------------------------------------------------------------

(x) OFAC. None of the Parent, the Borrower, any of the other Loan Parties, any
of the other Subsidiaries, or any other Affiliate of the Parent: (i) is a
Sanctioned Person; (ii) is a Sanctioned Entity; or (iii) derives any of its
assets or operating income from investments in or transactions with any
Sanctioned Person or Sanctioned Entity; and none of the proceeds from any Loan
and none of the Letters of Credit will be used to finance any operations,
investments or activities in, or make any payments to, any Sanctioned Person or
Sanctioned Entity.

(y) REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

(z) Eligible Unencumbered Properties. As of the Agreement Date, Schedule 6.1.(z)
is a correct and complete list of all Eligible Unencumbered Properties included
in the calculation of Value of Unencumbered Properties. Each of the assets
included by the Borrower in calculations of Value of Unencumbered Properties
satisfies all of the requirements contained in the definition of “Eligible
Unencumbered Property”. With the delivery of each Compliance Certificate, the
Borrower shall also provide an updated Schedule 6.1.(z), which such updates
shall be satisfactory to the Agent, showing all Eligible Unencumbered Properties
added since the immediately preceding fiscal period for which a Compliance
Certificate was delivered, and the representations and warranties set forth in
Section 6.1.(b) with respect to the initial Eligible Unencumbered Properties as
of the Agreement Date shall be true and correct as of the last day of the
applicable fiscal periods with respect to all Eligible Unencumbered Properties
utilized by the Borrower for purposes of any covenant calculations after the
Agreement Date.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Agent or any Lender in connection
with the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Maturity Date is effectuated pursuant to
Section 2.12., and the date of the occurrence of each Credit Event, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall be true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances permitted under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the requisite Lenders (as
required by Section 12.7) shall have otherwise consented in the manner provided
for in Section 12.7, the Parent and the Borrower shall comply (and shall cause
each Subsidiary to comply) with the following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.6., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges (the preservation of which is necessary to the conduct of their
business substantially as now conducted) in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect; and (b) all terms and
conditions of all Material Contracts to which it is a party, other than with
respect to any such non-compliance which does not give rise to the right of the
other party to such Material Contract to terminate, cancel or otherwise take any
action thereunder which could reasonably be expected to result in a Material
Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear excepted, and (b) make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 

-79-



--------------------------------------------------------------------------------

Section 7.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to carry on, its respective business in all material
respects as described in Section 6.1.(u) and not enter into any line of business
not otherwise engaged in by such Person as of the Agreement Date.

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall maintain, and shall cause each other Loan Party and each
other Subsidiary to maintain, insurance with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall deliver from time to time to the Agent upon
its request a detailed list, together with copies of all policies of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) before the same shall become
delinquent, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person, other than, with respect to any
such tax, assessment, charge, levy or claim under clauses (a) and (b) above, an
aggregate amount not in excess of $2,000,000; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

Section 7.7. Visits and Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of any Lender or the
Agent, from time to time after reasonable prior notice if no Event of Default
shall be in existence, as often as may be reasonably requested, but only during
normal business hours and at the expense of such Lender or the Agent (unless a
Default or Event of Default shall exist, in which case the exercise by the Agent
or such Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower, such other Loan Party or such other Subsidiary (subject to
the rights of tenants under their leases); (b) inspect and make extracts from
their respective books and records, including but not limited to management
letters prepared by independent accountants; and (c) discuss with its officers
and employees, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance. If
requested by the Agent, the Parent shall execute an authorization letter
addressed to its accountants authorizing the Agent or any Lender to discuss the
financial affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary with its accountants.

 

-80-



--------------------------------------------------------------------------------

Section 7.8. Use of Proceeds; Letters of Credit.

Subject at all times to the other provisions of this Agreement, the Borrower
shall use the proceeds of the Loans and the Letters of Credit solely to repay in
full the principal, interest and all other amounts outstanding under the
Existing Credit Agreement, to finance the acquisition, development and
rehabilitation of Permitted Properties, for the purposes described in
Section 6.1(u), and for its working capital and general corporate purposes. The
Parent and the Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, (a) use any part of the proceeds of the Loans or the
Letters of Credit to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or (b) fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

Section 7.9. Environmental Matters.

(a) Compliance; Prevention of Environmental Liens. Each of the Parent and the
Borrower shall, and shall cause each of the other Loan Parties and the other
Subsidiaries to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. Each of
the Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, promptly take all commercially reasonable
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.

(b) Remediation. Each of the Parent and the Borrower covenants and agrees that
if any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate Asset owned directly or indirectly by the Borrower,
any other Loan Party or any other Subsidiary, in violation of applicable
Environmental Laws, it shall cause the prompt containment, removal and/or
remediation of such Hazardous Substances on such wholly-owned Real Estate Asset
as necessary to comply with all Environmental Laws or to preserve the value of
any applicable Eligible Unencumbered Property.

(c) Disqualifying Environmental Events. If the Agent reasonably believes, after
discussion and consultation with the Borrower and review of any environmental
reports provided by the Borrower, that any matter or event has occurred with
respect to any one or more of the Eligible Unencumbered Properties, which
constitutes, with respect to any Eligible Unencumbered Property, a Disqualifying
Environmental Event, whether or not a Default or an Event of Default shall have
occurred, the Agent may, from time to time, for the purpose of assessing and
determining whether such an event has in fact occurred, obtain (or cause the
Borrower to obtain) one or more environmental assessments or audits of such
Eligible Unencumbered Property of a scope and prepared by a hydrogeologist, an
independent engineer or other qualified consultant or expert approved by the
Agent to evaluate or confirm (i) whether any Hazardous Substances are present in
the soil or water at such Eligible Unencumbered Property and (ii) whether the
use and operation of such Eligible Unencumbered Property complies with all
Environmental Laws. Environmental assessments may include without limitation
detailed visual inspections of such Eligible Unencumbered Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and, if and to the extent reasonable, appropriate and
required pursuant to applicable Environmental Laws, the taking of soil samples,
surface water samples and ground water samples. All such environmental
assessments shall be at the sole cost and expense of the Borrower.

 

-81-



--------------------------------------------------------------------------------

(d) Indemnification. Each of the Parent and the Borrower covenants and agrees
that it will indemnify and hold the Agent and each Lender, and each of their
respective Affiliates, harmless from and against any and all claims, expense,
damage, loss or liability incurred by the Agent or any Lender (including all
reasonable costs of legal representation incurred by the Agent or any Lender,
but excluding, as applicable, for the Agent or a Lender any claim, expense,
damage, loss or liability as a result of the gross negligence or willful
misconduct of the Agent or such Lender or any of their respective Affiliates)
relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate Asset; (b) any violation of any Environmental Laws with respect to
conditions at any Real Estate Asset or the operations conducted thereon; (c) the
investigation or remediation of off-site locations at which the Parent, the
Borrower or any of their respective Subsidiaries or their predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances; or
(d) any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances relating to Real Estate Assets (including,
but not limited to, claims with respect to wrongful death, personal injury or
damage to property). It is expressly acknowledged by the Borrower that,
notwithstanding any provision to the contrary contained in this Agreement, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes, this Agreement and the other Loan Documents and the termination
of this Agreement and the Commitments of the Lenders hereunder and shall inure
to the benefit of the Agent and the Lenders and their respective Affiliates,
successors and assigns.

Section 7.10. Books and Records.

The Parent shall maintain, and shall cause each of the other Loan Parties and
the other Subsidiaries to maintain, books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.

Section 7.11. Further Assurances.

At the Borrower’s cost and expense and upon request of the Agent, the Parent and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Agent such further instruments, documents and certificates,
and do and cause to be done such further acts that may be reasonably necessary
or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

-82-



--------------------------------------------------------------------------------

Section 7.12. Material Subsidiary Guarantors; Other Subsidiary Guarantors; Value
of Unencumbered Properties.

(a) Requirements to Become a Material Subsidiary Guarantor or Other Subsidiary
Guarantors. At all times prior to the Investment Grade Rating Date, but subject
to the next sentence of this clause (a), no later than 45 days following the
last day of the Parent’s fiscal quarter during which any Person becomes a
Material Subsidiary after the Agreement Date, or otherwise to the extent
necessary to permit the Borrower to remain in compliance with Section 7.12(c),
the Borrower shall deliver to the Agent an Accession Agreement executed by such
Material Subsidiary and each of the items that would have been delivered under
clauses (iv) through (viii) of Section 5.1.(a) with respect to such Material
Subsidiary (or Other Subsidiary Guarantor) as if such Material Subsidiary (or
Other Subsidiary Guarantor) had been a Material Subsidiary Guarantor (or Other
Subsidiary Guarantor) on the Agreement Date. If after the Investment Grade
Rating Date and release of Material Subsidiaries and Other Subsidiary Guarantors
from the Guaranty pursuant to the following subsection (b), the Borrower does
not continue to maintain an Investment Grade Rating, then within 10 Business
Days of such occurrence, the Borrower shall cause each Material Subsidiary and
each other Subsidiary required in order to permit the Borrower to be in
compliance with Section 7.12(c), to deliver to the Agent a new Guaranty in the
form of Exhibit I attached hereto or, as applicable, an Accession Agreement
executed by each Material Subsidiary and Other Subsidiary Guarantor, if
applicable, and each of the items that would have been delivered under clauses
(iv) through (viii) of Section 5.1.(a) with respect to each Material Subsidiary
(or Other Subsidiary Guarantor) as if each Material Subsidiary (or Other
Subsidiary Guarantor) had been a Material Subsidiary Guarantor (or Other
Subsidiary Guarantor) on the Agreement Date, and the first sentence of this
subsection (a) shall be effective with respect to any Person that becomes a
Material Subsidiary thereafter, notwithstanding that the Investment Grade Rating
Date had previously occurred.

(b) Release of Material Subsidiary Guarantors or Other Subsidiary Guarantors.
Subject to the last sentence of Section 7.12(a), on or at any time after the
Investment Grade Rating Date, upon the Agent’s receipt of a certificate from the
chief financial officer, chief accounting officer or treasurer of the Parent
certifying that no Default or Event of Default exists, the Agent shall release
all Guarantors that are Material Subsidiaries or Other Subsidiary Guarantors (in
each case, other than Subsidiary Obligors) from the Guaranty pursuant to a
Guarantor Release Letter. Prior to the Investment Grade Rating Date, provided no
Default or Event of Default shall then exist or be caused thereby, the Borrower
may request in writing that the Agent release, and upon receipt of such request
the Agent shall release, a Material Subsidiary Guarantor or Other Subsidiary
Guarantor from the Guaranty pursuant to a Guarantor Release Letter, provided
that (i) such Guarantor has ceased to be, or simultaneously with its release
from the Guaranty will cease to be a Material Subsidiary or Other Subsidiary
Guarantor; (ii) the Borrower has delivered to the Agent a certificate, in form
and substance reasonably satisfactory to the Agent, executed by a duly
authorized officer of the Parent, in its capacity as general partner of the
Borrower, certifying (A) as to the satisfaction of the conditions in the
immediately preceding clause (i) and including such other information in
reasonable detail as the Agent may reasonably require to evidence such
satisfaction, and (B) that no Default or Event of Default shall exist either
before or after giving effect to the requested release, and (iii) the Borrower
has provided to the Agent such other items, documents or certificates reasonably
requested by the Agent, in each case in form and substance reasonably
satisfactory to the Agent.

 

-83-



--------------------------------------------------------------------------------

(c) Value of Unencumbered Properties. At all times prior to the Investment Grade
Rating Date, but subject to the last sentence of Section 7.12(a), the Parent and
the Borrower shall ensure that at least seventy-five percent (75%) of the Value
of Unencumbered Properties is attributable to Eligible Unencumbered Properties
owned by Material Subsidiaries and/or Other Subsidiary Guarantors.

Section 7.13. Non-Material Subsidiary Guarantors.

(a) Requirements to Become a Guarantor. Whether or not the Investment Grade
Rating Date has occurred, within ten (10) days of the date that any Person
becomes a Subsidiary Obligor and has any Real Estate Asset included as an
Eligible Unencumbered Property for inclusion in the Value of Unencumbered
Property, the Borrower shall deliver to the Agent an Accession Agreement
executed by such Subsidiary Obligor and each of the items that would have been
delivered under clauses (iv) through (viii) of Section 5.1.(a) with respect to
such Subsidiary Obligor as if such Subsidiary Obligor had been a Non-Material
Subsidiary Guarantor on the Agreement Date.

(b) Release of Non-Material Subsidiary Guarantors. At any time and from time to
time, provided no Default or Event of Default shall then exist, the Borrower may
provide the Agent with a written notice that the Borrower would like a
Non-Material Subsidiary Guarantor to be released from the Subsidiary Guaranty,
and the Agent shall release such Non-Material Subsidiary Guarantor from the
Subsidiary Guaranty pursuant to a Guarantor Release Letter, provided that
(i) such Person has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Subsidiary Obligor, (ii) the Borrower has delivered
to the Agent a certificate, in form and substance reasonably satisfactory to the
Agent, executed by a duly authorized officer of the Parent, in its capacity as
general partner of the Borrower, certifying (A) as to the satisfaction of the
conditions in the immediately preceding clause (i) and including such other
information in reasonable detail as the Agent may reasonably require to evidence
such satisfaction, and (B) that no Default or Event of Default shall exist
either before or after giving effect to the requested release, and (iii) the
Borrower has provided to the Agent such other items, documents or certificates
reasonably requested by the Agent, in each case in form and substance reasonably
satisfactory to the Agent.

Section 7.14. REIT Status.

The Parent shall at all times maintain its status as a REIT and its election to
be treated as a REIT under the Internal Revenue Code. Without limitation of the
immediately preceding sentence, and notwithstanding any other provision of this
Agreement, the Parent shall not engage in any business other than the business
of acting as a REIT and serving as the general partner and a limited partner of
the Borrower and matters directly relating thereto, and shall (x) conduct all or
substantially all of its business operations through the Borrower or through
Subsidiaries of the Borrower, (y) own no real property or material personal
property other than through its ownership interests in the Borrower, and
(z) continue to hold in excess of 80% of the partnership interests of the
Borrower and in all events to remain the sole general partner thereof with the
power to direct or cause the direction of the management, activities and
policies of the Borrower, and such partnership interests shall be free of any
and all options, warrants, calls or similar agreements and all restrictions on
transfer (whether written or oral) other than as set forth in Articles VII and
IX of the Agreement of Limited Partnership of FPLP.

 

-84-



--------------------------------------------------------------------------------

Section 7.15. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations on The NASDAQ Stock
Market’s National Market System.

Section 7.16. ECP Status.

From time to time upon the request of the Agent or any Lender, including in
connection with any Loan Party entering into any Derivatives Contract giving
rise to Derivatives Obligations constituting Guaranteed Obligations (as defined
in the Guaranty), the Borrower will promptly provide the Agent or such Lender
with a written certification, and any reasonably requested evidence, as to
whether each of the Subsidiary Guarantors (or any one of them) constitutes an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.”

Section 7.17. Keepwell.

The Parent and the Borrower shall absolutely, unconditionally and irrevocably
undertake (and hereby does so undertake) to provide such funds or other support
to each Specified Loan Party with respect to Derivatives Obligations
constituting Guaranteed Obligations as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Guaranty in
respect of such Derivatives Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
the Parent’s or the Borrower’s undertakings hereunder voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Parent and the Borrower
under this Section shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full and the Guaranty has been
terminated. The Parent and the Borrower intend this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect or any Obligation remains
outstanding, the Parent and the Borrower shall furnish to Agent for distribution
to the Lenders the following:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, income, shareholders’ equity and cash
flows of the Parent and its Subsidiaries for such period, setting forth in each
case in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief financial officer or the treasurer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

-85-



--------------------------------------------------------------------------------

Section 8.2. Year-End Statements.

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of operations,
income, shareholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) certified by
the chief financial officer, chief accounting officer or treasurer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period and (b) accompanied
by the report thereon of the Accountants, whose certification thereof shall be
unqualified and in scope and substance satisfactory to the Agent and who shall
have authorized Agent to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate; Statement of Core FFO; Acquired Properties.

(a) At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit H (a
“Compliance Certificate”) executed by the chief financial officer, chief
accounting officer or treasurer of the Parent: (a) setting forth in reasonable
detail as at the end of such quarterly accounting period, fiscal year, or other
fiscal period, as the case may be, the calculations required to establish
whether or not the Parent and the Borrower were in compliance with the covenants
contained in Sections 9.1., 9.3.(b) and 9.4 and (b) stating that, to the best of
such Person’s knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure.

(b) At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., the Parent and the Borrower shall deliver (a) a report, in form and detail
reasonably satisfactory to the Agent, setting forth a statement of Core FFO for
the fiscal period then ending and (b) a complete and correct listing of all
Indebtedness of the Parent and its Subsidiaries, including without limitation,
Guarantees of the Parent and its Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness or Unsecured Indebtedness.

(c) At the time the financial statements are furnished pursuant to Sections 8.1.
and 8.2., a report of newly acquired Real Estate Assets, in form and substance
reasonably satisfactory to the Agent, which shall include, without limitation,
the Net Operating Income of each such Real Estate Asset, the cost of acquisition
of such Real Estate Asset and the amount of Secured Indebtedness secured by any
Lien on such Real Estate Asset.

 

-86-



--------------------------------------------------------------------------------

(d) At the time the financial statements are furnished pursuant to Section 8.2.,
a rent roll and operating statement in respect of each Eligible Unencumbered
Property, certified by the chief financial or accounting officer of the Borrower
as true and correct in all material respects.

Section 8.4. Other Information.

(a) Securities Filings. Promptly upon the request of the Agent, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Agent) and any registration statements on Form S-8 or its equivalent), reports
on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic or
current reports which the Parent, the Borrower, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

(b) Shareholder Information; Management Reports. Promptly upon the mailing
thereof to the shareholders of the Parent generally, copies of all financial
statements, reports and proxy statements so mailed that are not publicly
available and promptly upon the request of the Agent, copies of all press
releases issued by the Parent, the Borrower, any Subsidiary or any other Loan
Party, and, to the extent not filed with the SEC, promptly upon receipt thereof,
copies of all audit reports and management letters, if any, submitted to the
Parent or the Borrower or their respective Boards of Directors by the
Accountants;

(c) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of, in one or a series of related transactions, of assets
constituting 10% or more of the Consolidated Gross Asset Value to any Person
other than the Parent, the Borrower, any Subsidiary or any other Loan Party and,
if requested by the Agent, a Compliance Certificate evidencing compliance with
each of the financial covenants set forth in Section 9.1 after giving effect to
such sale(s), transfer(s) or other disposition(s).

(d) ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer, chief
financial officer, chief accounting officer or treasurer of the Parent or the
Borrower, as applicable, setting forth details as to such occurrence and the
action, if any, which the Parent, the Borrower or applicable member of the ERISA
Group is required or proposes to take;

(e) Litigation. To the extent any Responsible Officer of any Loan Party or any
other Subsidiary is aware of the same, prompt notice of the commencement of, or
any material development in, any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, any Loan Party or any other Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect (or, with respect to material adverse
developments, has been disclosed on Schedule 6.1(i)), and prompt notice of the
receipt of notice that any United States income tax returns of any Loan Party or
any other Subsidiary are being audited;

 

-87-



--------------------------------------------------------------------------------

(f) Modification of Organizational Documents. At the time that the Compliance
Certificate is delivered pursuant to Section 8.3, a copy of all amendments to
the certificate or articles of incorporation or formation, bylaws, partnership
agreement, operating agreement or other similar organizational documents of the
Parent or the Borrower or any material amendment to such documents of any other
Loan Party adopted since the date of the previous Compliance Certificate
delivered hereunder (unless previously delivered to the Agent);

(g) Change of Financial Condition. Prompt notice of any change in the business,
assets, liabilities, financial condition, or results of operations of any Loan
Party or any other Subsidiary, which has had, or could reasonably be expected to
have, a Material Adverse Effect;

(h) Default. Prompt notice, upon any Loan Party becoming aware thereof, of the
occurrence of (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any material
provision of any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

(i) Notice of Violations of Law. Prompt notice if the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

(j) Material Subsidiaries and Subsidiary Obligors. In connection with any
request for the making of a Loan or the issuance of a Letter of Credit, and with
the delivery of each Compliance Certificate, notice of any Person becoming a
Material Subsidiary or a Subsidiary Obligor since the last such disclosure;

(k) Material Contracts or Specified Derivatives Contracts. Promptly upon the
request of the Agent, copies of any Material Contract or Specified Derivatives
Contract entered into after the Agreement Date;

(l) Judgments. Prompt notice of any order, judgment or decree not covered by
insurance in excess of $5,000,000.00 having been entered against any Loan Party
or any other Subsidiary or any of their respective properties or assets;

(m) Environmental Matters. Promptly, and in any event within 10 Business Days
after the Parent or any other Loan Party obtains knowledge thereof, written
notice of the occurrence of any of the following: (i) the Parent, the Borrower,
any other Loan Party or any other Subsidiary shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any other Loan Party
or any other Subsidiary shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent, the Borrower, any other Loan
Party or any other Subsidiary shall receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Parent, the Borrower, any other Loan Party
or any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
environmental claim, except in the case of each of clauses (i), (ii), (iii) and
(iv), where the matters covered by such notice(s), whether individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;

 

-88-



--------------------------------------------------------------------------------

(n) Credit Rating. Not later than three (3) Business Days after the Parent
receives notice of the same from any Rating Agency or otherwise learns of the
same, notice of the issuance of any change or withdrawal in the Credit Rating by
any Rating Agency in respect of the Parent, together with the details thereof,
and of any announcement by such Rating Agency that any such Credit Rating is
“under review” or that any such Credit Rating has been placed on a watch list or
that any similar action has been taking by such Rating Agency; and

(o) Other Information. From time to time and promptly upon each written request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding any Real Estate Asset or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any of their respective Subsidiaries as the Agent or
any Lender may reasonably request.

[Section 8.5 omitted]

Section 8.6. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov or a website
sponsored or hosted by the Agent or the Parent) provided that the foregoing
shall not apply to (i) notices to any Lender (or the Issuing Bank) pursuant to
Article II. and (ii) any Lender that has notified the Agent, the Parent or the
Borrower that it cannot or does not want to receive electronic communications.
The Agent, the Parent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the Agent, the
Parent or the Borrower posts such documents or the documents become available on
a commercial website and the Agent, the Parent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
12:00 p.m. on the opening of business on the next Business Day for the
recipient. Notwithstanding anything contained herein, in every instance the
Parent and the Borrower shall be required to provide paper copies of the
certificates required by Section 8.3. to the Agent and shall deliver paper
copies of any documents to the Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Agent or such Lender. Except for the certificates required by Section 8.3., the
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Parent or Borrower with any such
request for delivery. Each Lender shall be solely responsible for requesting
delivery to it of paper copies and maintaining its paper or electronic
documents.

 

-89-



--------------------------------------------------------------------------------

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Agent pursuant to
the procedures provided to the Parent or the Borrower by the Agent.

Section 8.7. Public/Private Information.

The Parent and the Borrower shall cooperate with the Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Parent or the Borrower. Documents required to be delivered pursuant to
the Loan Documents shall be delivered by or on behalf of the Parent or the
Borrower to the Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Parent or the Borrower shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Parent, the Borrower and the other Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

Section 8.8. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as Agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect or any Obligation remains
outstanding, the Parent and the Borrower shall comply with the following
covenants:

Section 9.1. Financial Covenants.

Neither the Parent nor the Borrower shall permit:

(a) Consolidated Total Leverage Ratio. At any time, as tested at the end of each
fiscal quarter of the Parent and any other date of determination, the ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated Gross Asset Value to
exceed 0.60 to 1.00.

(b) Fixed Charge Coverage Ratio. At any time, as tested at the end of each
fiscal quarter of the Parent and any other date of determination, the ratio of
(i) Adjusted EBITDA for the four consecutive fiscal quarters of the Parent most
recently ended to (ii) Consolidated Fixed Charges for such period to be less
than 1.50 to 1.00.

 

-90-



--------------------------------------------------------------------------------

(c) Tangible Net Worth. At any time, as tested at the end of each fiscal quarter
of the Parent and any other date of determination, Consolidated Tangible Net
Worth to be less than the sum of (i) $601,201,775, plus (ii) 80% of the Net
Proceeds of all Equity Issuances effected by the Parent after the Agreement
Date, plus (iii) 80% of the aggregate value of operating units issued by the
Borrower after the Agreement Date in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued).

(d) Unencumbered Leverage Ratio. At any time, as tested at the end of each
fiscal quarter of the Parent and any other date of determination, the ratio of
(i) Unsecured Consolidated Total Indebtedness as at the last day of the fiscal
quarter of the Parent most recently ended (or as of such other date of
determination) to (ii) Value of Unencumbered Properties for such period (or as
of such other date of determination) to exceed 0.60 to 1.00.

(e) Unencumbered Interest Coverage Ratio. At any time, as tested at the end of
each fiscal quarter of the Parent and any other date of determination, the ratio
of (i) Adjusted Net Operating Income for the fiscal quarter of the Parent most
recently ended, annualized, to (ii) Unsecured Interest Expense for such period,
annualized, to be less than 1.75 to 1.00.

For purposes of the foregoing financial covenants, notwithstanding that the
Effective Date is after September 30, 2013, the parties hereto agree that the
foregoing provisions of this Section 9.1 shall apply (utilizing the related
financial covenant definitions contained in Section 1.01) and be tested for the
fiscal quarter of the Borrower ended September 30, 2013, rather than requiring
the Borrower to comply with and report under the financial covenants contained
in the Existing Credit Agreement. In connection with the foregoing, the Borrower
shall provide the financial statements and other reporting required under
Article VIII with respect to the September 30, 2013 fiscal quarter as though
this Agreement were in effect on September 30, 2013.

Section 9.2. Restricted Payments.

(a) The Parent and the Borrower shall not declare or make, and shall not permit
any of their respective Subsidiaries to declare or make, any Restricted Payment;
provided, however, that, subject to the terms of the subsection (b) of this
Section, the Parent, the Borrower and their respective Subsidiaries may declare
and make the following Restricted Payments so long as no Default or Event of
Default then exists (with respect to any of the following Restricted Payments
other than those described in clause (iii)(y) and (iii)(z) below) and so long as
no Default or Event of Default would result therefrom:

(i) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year (or
quarterly period therein) ending during the term of this Agreement to the extent
necessary for the Parent to distribute, and the Parent may so distribute, cash
dividends to its shareholders in an aggregate amount not to exceed the greater
of (x) the amount required for the Parent to maintain its status as a REIT under
Sections 856 through 860 of the Internal Revenue Code or (y) 95% of Core FFO;

 

-91-



--------------------------------------------------------------------------------

(ii) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year (or
quarterly period therein) ending during the term of this Agreement to the extent
necessary for the Parent to eliminate all taxable income of the Parent and the
Borrower may pay cash dividends to the Parent equal to 100% of net capital
gains;

(iii) (x) the Parent and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests or warrants or options to obtain such Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its or its direct or indirect parent’s common
stock or other common Equity Interests, (y) the Parent and/or the Borrower may
purchase, redeem or otherwise acquire limited partnership interests of the
Borrower held by a limited partner thereof in exchange for Equity Interests of
the Parent so long as, after giving effect to any such purchase, redemption or
other acquisition, no Event of Default would exist or arise under
Section 10.01.(m), and (z) in the ordinary course of business, the Borrower may
redeem limited partnership interests of the Borrower held by a limited partner
thereof for cash to the extent such a redemption in cash is required by the
partnership agreement of the Borrower (provided that if any Default or Event of
Default exists and the Borrower has the option under the partnership agreement
of the Borrower to make such redemption in Equity Interests of the Parent rather
than in cash, the Borrower shall make such redemption in Equity Interests of the
Parent and not in cash);

(iv) the Parent may from time to time purchase shares of its common stock for a
purchase price not to exceed $100,000,000 in the aggregate for all such
purchases during the term of this Agreement, and the Borrower may make cash
distributions to Parent to the extent necessary to enable Parent to make such
purchases of its common stock; and

(v) Subsidiaries other than the Borrower may pay Restricted Payments to the
Borrower or any other Subsidiary.

(b) Notwithstanding the foregoing provisions of Section 9.2(a), but subject to
the following sentence, if a Default or Event of Default exists, the Borrower
may declare and make cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year to the
extent (but only to the extent) necessary for the Parent to distribute, and the
Parent may so distribute, an aggregate amount not to exceed the minimum amount
necessary for the Parent to remain in compliance with Section 7.14. Further
notwithstanding the foregoing provisions of Section 9.2(a), if a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(b),
Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Parent shall not, and shall not
permit the Borrower or any Subsidiary to, make any Restricted Payments to any
Person other than to the Parent, the Borrower or any Subsidiary.

 

-92-



--------------------------------------------------------------------------------

Section 9.3. Indebtedness.

(a) The Parent and the Borrower shall not, and shall not permit any Subsidiary
or any other Loan Party to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

(b) The Parent and the Borrower shall not permit Secured Indebtedness of the
Parent, the Borrower and their respective Subsidiaries, determined on a
consolidated basis, to exceed forty percent (40%) of Consolidated Gross Asset
Value at any time.

Section 9.4. Permitted Investments.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, make an Investment in or otherwise own the following
items which would cause the aggregate value of such holdings (for purposes of
this Section 9.4., the value of the holdings described in items (a) through
(c) shall be calculated in accordance with GAAP, and the value of the holdings
described in item (d) shall be the lower of cost or market) of such Persons to
exceed the following percentages of Consolidated Gross Asset Value at any time:

(a) Investments in Land such that the aggregate book value of such Investments
exceeds five percent (5%) of Consolidated Gross Asset Value;

(b) Investments in Real Estate Assets Under Development such that the aggregate
book value of such Investments exceeds fifteen percent (15%) of Consolidated
Gross Asset Value;

(c) Investments in Structured Finance Investments such that the aggregate book
value of such Investments exceeds five percent (5%) of Consolidated Gross Asset
Value; and

(d) Investments in Partially Owned Entities such that the aggregate value of
such Investments calculated on the basis of the lower of cost or market exceeds
fifteen percent (15%) of Consolidated Gross Asset Value.

For the avoidance of doubt, in the event that certain Investments meet the
criteria for more than one of the foregoing categories in clauses (a) through
(d), such Investments shall be included within each individual Permitted
Investment calculation. In addition to the foregoing limitations, the aggregate
value of all Investments subject to any of the limitations in the preceding
clauses (a) through (c), without double-counting the value of any Investment
that meets the criteria for more than one of such categories, shall not exceed
twenty-five percent (25%) of Consolidated Gross Asset Value. Notwithstanding any
provision to the contrary contained herein, (A) for the purposes of calculating
the value of Investments in Real Estate Assets Under Development under
Section 9.4(b), such value shall include all amounts actually invested by the
Parent, the Borrower or any of their respective Subsidiaries as of the
applicable date of determination for the payment of costs incurred in connection
with each Real Estate Asset Under Development exclusive of the Greyhound
Property, (B) for the purposes of calculating the value of Investments in
Partially Owned Entities under Section 9.4(d), amounts actually invested by the
Borrower or any of its Subsidiaries as of the Agreement Date for the payment of
costs incurred in connection with the Greyhound Property shall be excluded, and
(C) for the purposes of calculating the value of the Investments described in
each of clauses (a) through (d) of this Section 9.4, such value shall include
the Parent’s, the Borrower’s or any Subsidiary’s Pro Rata Share of the value of
such Investments made by any Partially Owned Entity.

 

-93-



--------------------------------------------------------------------------------

Section 9.5. Liens; Negative Pledges; Other Matters.

(a) The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, create,
assume, incur, permit or suffer to exist any Lien on any of its properties,
assets, income or profits of any character whether now owned or hereafter
acquired, except for Permitted Liens.

(b) Except in connection with the Term Loan Agreement, the Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into, assume or otherwise be bound by any Negative Pledge
except for a Negative Pledge contained in any agreement that meets each of the
following criteria: (i) such agreement evidences Indebtedness of such Person,
but only to the extent that no Default or Event of Default is in existence at
the time such Indebtedness is created, incurred or assumed or would result from
the creation, incurrence or assumption of such Indebtedness (including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.); (ii) the Indebtedness thereunder is
secured by a Lien permitted to exist pursuant to this Agreement, and (iii) such
agreement prohibits the creation of any other Lien only on and with respect to
the specific property securing such Indebtedness as of the date such agreement
was entered into.

(c) For the avoidance of doubt, subject to Section 9.3 and the other provisions
of this Agreement, the Borrower shall be permitted to enter into agreements for
unsecured term Indebtedness (but not an unsecured revolving credit facility)
which contain financial covenants substantially similar to those contained in
Section 9.1 of this Agreement, provided that such financial covenants (and the
definitions used in connection therewith) are not more restrictive or tighter
than those provided herein.

Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, (i) effect any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) effect a conveyance, sale, lease, sublease, transfer or
disposition of, in one transaction or a series of transactions, all or any
substantial part of its business or assets whether now owned or hereafter
acquired in each case without the prior written consent of the Required Lenders,
nor shall the Parent or the Borrower enter into, or permit any other Loan Party
to enter into, any agreement to do any of the foregoing unless such agreement
provides for the payment in full in cash of all Obligations as a condition
precedent to the consummation of the transactions contemplated therein;
provided, however, that:

 

-94-



--------------------------------------------------------------------------------

(a) any of the actions described in the clauses (i), (ii) and (iii) above in
this Section may be taken with respect to any Subsidiary or any other Loan Party
(other than the Parent or the Borrower) so long as, as a result of the taking of
such action, and after giving effect thereto, no Default or Event of Default
exists or would be caused thereby, no other Default or Event of Default has
occurred and is continuing, and the representations and warranties set forth in
the Loan Documents remain true and correct; notwithstanding the foregoing, any
such Loan Party may enter into a transaction of merger pursuant to which such
Loan Party is not the survivor of such merger only if (i) the Borrower shall
have given the Agent and the Lenders at least 15 Business Days’ prior written
notice of such merger; (ii) if the survivor entity is a Material Subsidiary or a
Subsidiary Obligor (and not an Excluded Subsidiary) within five (5) Business
Days of consummation of such merger, the survivor entity (if not already a
Guarantor) shall have executed and delivered an Accession Agreement;
(iii) within 30 days of consummation of such merger, the survivor entity
delivers to the Agent the following: (A) items of the type referred to in
clauses (iv) through (viii) of Section 5.1.(a) with respect to the survivor
entity as in effect after consummation of such merger (if not previously
delivered to the Agent and still in effect), (B) copies of all documents entered
into by such Loan Party or the survivor entity to effectuate the consummation of
such merger, including, but not limited to, articles of merger and the plan of
merger, (C) copies, certified by the secretary or assistant secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action, or limited liability company,
limited partnership or other action authorizing such merger and (D) copies of
any filings with the Securities and Exchange Commission in connection with such
merger; (iv) as a result of the taking of such action, and after giving effect
thereto, no Default or Event of Default exists or would be caused thereby, no
other Default or Event of Default has occurred and is continuing, and the
representations and warranties set forth in the Loan Documents remain true and
correct; and (v) such Loan Party and the survivor entity each takes such other
action and delivers such other documents, instruments, opinions and agreements
as the Agent may reasonably request;

(b) the merger or consolidation of two or more Subsidiaries of the Borrower;
provided that (i) no such merger or consolidation shall involve any Subsidiary
that is a Guarantor (unless the Guarantor is the surviving entity) and
(ii) immediately prior to such merger or consolidation, and immediately
thereafter and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and the representations and warranties set forth
in the Loan Documents remain true and correct;

(c) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

(d) a Person may merge or consolidate with and into the Parent or the Borrower
so long as (A) the Parent or the Borrower is the survivor of such merger or
consolidation, (B) immediately prior to such merger or consolidation, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and the representations and
warranties set forth in the Loan Documents remain true and correct, provided
that in no event shall the Parent or the Borrower assume any Indebtedness of
such Person in the nature of a revolving credit facility in connection with such
merger or consolidation, and (C) the Parent or the Borrower, as applicable,
shall have given the Agent and the Lenders at least 15 Business Days’ prior
written notice of such merger or consolidation;

 

-95-



--------------------------------------------------------------------------------

(e) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of such Subsidiaries) among themselves so
long as immediately prior to such sale, transfer or disposition, and immediately
thereafter and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and the representations and warranties set forth
in the Loan Documents remain true and correct; and

(f) the Borrower and each Subsidiary may transfer property as security for
Indebtedness to the extent permitted under Section 9.3.

Section 9.7. Fiscal Year.

Neither the Parent nor the Borrower shall change its fiscal year from that in
effect as of the Agreement Date.

Section 9.8. Modifications to Material Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect.

Section 9.9. Modifications of Organizational Documents.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in a Default or an Event of Default or (b) could
reasonably be expected to have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates.

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate, except
(a) compensation, bonus and benefit arrangements with employees, officers and
trustees as permitted by Applicable Law and approved by the independent members
of the Board of Trustees of the Parent, (b) transactions permitted by
Section 9.4. to the extent among the Borrower, the other Loan Parties and other
Subsidiaries, or (c) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower, such other Loan Party
or such other Subsidiary and upon fair and reasonable terms which are no less
favorable to the Borrower, such other Loan Party or such other Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

-96-



--------------------------------------------------------------------------------

Section 9.11. Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

Section 9.12. Environmental Matters.

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Real Estate Assets
in material violation of any Environmental Law or in a manner that could
reasonably be expected to lead to any material environmental claim, pose a
material risk to human health, safety or the environment or result, with respect
to any Eligible Unencumbered Property, in an environmental condition or other
adverse environmental matter which could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Agent or any Lender.

Section 9.13. Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of
Derivatives Contracts other than Derivatives Contracts entered into by the
Borrower, any such Loan Party or any such Subsidiary in the ordinary course of
business and which establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be affected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 days.

 

-97-



--------------------------------------------------------------------------------

(c) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in Sections 7.10., 7.12 through 7.14, Article
VIII. or Article IX.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and, in the case
of this subsection (c)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of such
Loan Party obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished or made or deemed made by or on
behalf of any Loan Party to the Agent, the Issuing Bank or any Lender, shall at
any time prove to have been false in any material respect when furnished or made
or deemed made.

(e) Indebtedness Cross-Default; Derivatives Contracts.

(i) The Parent, the Borrower any other Loan Party or any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any Material
Indebtedness (other than the Loans) and as a result, the holder or holders of
such Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other Person, is permitted to accelerate the maturity of any
such Material Indebtedness or require any such Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or

(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, agreement, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof (other than, solely with respect to any Non-Recourse
Indebtedness, as a result of the sale or other transfer of the Real Estate Asset
securing such Non-Recourse Indebtedness and not as a result of a default); or

(iii) any other event shall have occurred and be continuing with respect to any
Material Indebtedness and as a result, the holder or holders of Material
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, is permitted to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (other than, solely with respect to any
Non-Recourse Indebtedness, as a result of the sale or other transfer of the Real
Estate Asset securing such Non-Recourse Indebtedness and not as a result of a
default); or

 

-98-



--------------------------------------------------------------------------------

(iv) there occurs an “Event of Default” under and as defined in any Specified
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any Subsidiary is an “Affected Party”
(as defined therein) which could reasonably be expected to result in any
liability or obligation of the Parent, the Borrower, any Loan Party or any
Subsidiary in excess of $10,000,000, individually or in the aggregate.

(f) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Material Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the subsection (f) of this Section;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any Material
Subsidiary of the Parent or the Borrower in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and, in the
case of either clause (i) or (ii), such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under the Bankruptcy Code or
such other federal bankruptcy laws) shall be entered.

(h) Litigation; Enforceability. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, any Note, the Guaranty or any other Loan Document or this Agreement,
any Note, the Guaranty or any other Loan Document shall cease to be in full
force and effect (except as a result of the express terms thereof).

 

-99-



--------------------------------------------------------------------------------

(i) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $25,000,000.00 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $25,000,000.00 in amount
and such warrant, writ, execution or process shall not be paid, discharged,
vacated, stayed or bonded for a period of thirty (30) days; provided, however,
that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Parent, the
Borrower or any of their respective Subsidiaries.

(k) ERISA.

(i) One or more ERISA Events shall have occurred that result or could reasonably
be expected to result in liability to any member of the ERISA Group aggregating
in excess of $2,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $2,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent;

 

-100-



--------------------------------------------------------------------------------

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Parent (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the trustees then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved but excluding any trustee
whose initial nomination for, or assumption of office as, a director occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Trustees) cease for any reason to constitute a majority of the Board of
Trustees of the Parent then in office; or

(iii) the Parent shall cease to own and control, directly or indirectly, at
least 80% of the outstanding Equity Interests of the Borrower;

(iv) the Parent, or any Wholly Owned Subsidiary of the Parent, shall cease for
any reason to be the general partner of the Borrower or shall cease to have the
sole and exclusive power to exercise all management and control over the
Borrower.

(n) Term Loan Agreement. An Event of Default under (and as defined in) the Term
Loan Agreement shall occur.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, (ii) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account,
and (iii) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders, the Issuing Bank and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by each of the Parent and
the Borrower on behalf of itself and each of the other Loan Parties and (B) the
Commitments, the Swingline Commitment, and the obligation of the Issuing Bank to
issue Letters of Credit hereunder shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall exist, the Agent may and, at
the direction of the Required Lenders shall: (A) declare (1) the principal of,
and accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Letter of
Credit Collateral Account pursuant to Section 10.4. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by each of the Parent and the
Borrower on behalf of itself and each of the other Loan Parties and
(B) terminate the Commitments, the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.

 

-101-



--------------------------------------------------------------------------------

(b) Loan Documents. The Required Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Required Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent, the Borrower and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of any collateral
securing the Loans, the properties and/or the business operations of the Parent,
the Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Agent, but without the approval
or consent of or other action by the Agent or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following in
accordance with and to the extent provided in the applicable Specified
Derivatives Contract: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

Section 10.3. Allocation of Proceeds.

If an Event of Default shall exist, all payments received by the Agent (or any
Lender as a result of exercise of remedies pursuant to Section 12.4.) under any
of the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower or any other Loan Party
hereunder or thereunder, shall be applied in the following order and priority:

(a) amounts due to the Agent, the Issuing Bank and the Lenders in respect of
expenses due under Section 12.2. until paid in full, and then Fees;

 

-102-



--------------------------------------------------------------------------------

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders and the Issuing Bank;

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities and amounts due and owing under Specified
Derivative Obligations, to be applied for the ratable benefit of the Lenders and
the applicable Specified Derivatives Providers, if any, in such order and
priority as the Lenders may determine in their sole discretion; provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Letter of Credit Collateral Account;

(f) amounts due the Agent and the Lenders pursuant to Sections 11.7. and 12.10.;

(g) payments of all other Obligations and other amounts due and owing under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

(h) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.4. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent, the Issuing Bank and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Letter of Credit Collateral Account and the balances
from time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below). The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Issuing Bank as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Agent in such Cash Equivalents as the Agent shall
determine in its sole discretion. All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent
for the ratable benefit of the Agent, the Issuing Bank and the Lenders;
provided, however, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account. The Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Agent accords other funds deposited with the Agent, it being understood that the
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the Letter
of Credit Collateral Account.

 

-103-



--------------------------------------------------------------------------------

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Letter of Credit Collateral Account
to reimburse the Issuing Bank for the payment made by the Issuing Bank to the
beneficiary with respect to such drawing or the payee with respect to such
presentment.

(d) If an Event of Default exists, the Agent may (and, if instructed by the
Required Lenders, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such investments and reinvestments and apply the
proceeds thereof to the Obligations in accordance with Section 10.4.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Letter of
Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time. When this Agreement has terminated pursuant to
Section 12.11., all of the Obligations shall have been indefeasibly paid in full
and no Letters of Credit remain outstanding, the Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Letter of Credit Collateral Account and investments and
reinvestments of funds therein.

Section 10.5. Performance by Agent.

If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, and such failure has continued after the
expiration of any cure or grace period set forth herein, the Agent may, after
notice to the Borrower (which such notice shall serve as notice to the
applicable Loan Parties), perform or attempt to perform such covenant, duty or
agreement on behalf of such Loan Party. In such event, the Borrower shall, at
the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 10.6. Rights Cumulative.

(a) Generally. The rights and remedies of the Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents and Specified Derivatives Contracts shall be cumulative
and not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law. In exercising their respective rights and remedies the
Agent, the Issuing Bank, the Lenders and the Specified Derivatives Providers may
be selective and no failure or delay by the Agent, the Issuing Bank, any of the
Lenders or any of the Specified Derivatives Providers in exercising any right
shall operate as a waiver of it, nor shall any single or partial exercise of any
power or right preclude its other or further exercise or the exercise of any
other power or right.

 

-104-



--------------------------------------------------------------------------------

(b) Enforcement by Agent. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Article X. for the benefit of all
the Lenders and the Issuing Bank; provided that the foregoing shall not prohibit
(a) the Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Agent) hereunder and under the
other Loan Documents, (b) the Issuing Bank, the Swingline Lender or any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as the Issuing Bank, Swingline
Lender or Specified Derivatives Provider, as the case may be) hereunder, under
the other Loan Documents or under any Specified Derivatives Contract, as
applicable, (c) any Lender from exercising setoff rights in accordance with
Section 12.4. (subject to the terms of Section 3.3.), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Article X. and (ii) in addition to the matters set forth in clauses (b), (c) and
(d) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

ARTICLE XI. THE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “Administrative Agent”, “agent” and similar terms in the Loan Documents
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Agent shall deliver to each Lender,
promptly upon receipt thereof by the Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the Agent
pursuant to Article VIII. that the Parent or the Borrower is not otherwise
required to deliver directly to the Lenders. The Agent will furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Parent, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent may exercise any right or remedy it or
the Lenders may have under any Loan Document upon the occurrence of a Default or
an Event of Default unless the Required Lenders have directed the Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders, or where
applicable, all the Lenders.

 

-105-



--------------------------------------------------------------------------------

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its Related Parties shall be liable for
any action taken or not taken by it under or in connection with this Agreement
or any other Loan Document, except for its or their own gross negligence or
willful misconduct in connection with its duties expressly set forth herein or
therein as determined by a court of competent jurisdiction in a final
non-appealable judgment. Without limiting the generality of the foregoing, the
Agent may consult with legal counsel (including its own counsel or counsel for
the Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Agent nor any of its Related Parties:
(a) makes any warranty or representation to any Lender, the Issuing Bank or any
other Person, or shall be responsible to any Lender, the Issuing Bank or any
other Person for any statement, warranty or representation made or deemed made
by the Borrower, any other Loan Party or any other Person in or in connection
with this Agreement or any other Loan Document; (b) shall have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

-106-



--------------------------------------------------------------------------------

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”; provided, a Lender’s
failure to provide such a “notice of default” to the Agent shall not result in
any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Agent receives such a “notice of default,” the Agent shall give
prompt notice thereof to the Lenders.

Section 11.4. Agent as Lender.

The Lender acting as Agent shall have the same rights and powers as a Lender or
as a Specified Derivatives Provider, as the case may be, under this Agreement
and any other Loan Document and under any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include KeyBank in each
case in its individual capacity. KeyBank and its affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other affiliate thereof as if it were any other bank and
without any duty to account therefor to the Lenders. Further, the Agent and any
affiliate may accept fees and other consideration from the Parent, the Borrower,
any other Loan Party or any other Subsidiary for services in connection with
this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Lenders. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, KeyBank or its affiliates may
receive information regarding the Parent, the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.

 

-107-



--------------------------------------------------------------------------------

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof. Unless a Lender shall give written notice to
the Agent that it specifically objects to the recommendation or determination of
the Agent (together with a reasonable written explanation of the reasons behind
such objection) within ten (10) Business Days (or such lesser or greater period
as may be specifically required under the express terms of the Loan Documents)
of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination;
provided, however, that this sentence shall not apply to amendments, waivers or
consents that require the written consent of each Lender directly and adversely
affected thereby pursuant to Section 12.7.(b).

Section 11.6. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Agent nor any of its Related Parties has made any representations or
warranties to the Issuing Bank or such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Agent to the
Issuing Bank or any Lender. Each of the Lenders and the Issuing Bank
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective Related Parties, and based on the
financial statements of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Agent shall not be required to keep itself informed as to the performance or
observance by the Parent, the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Agent under this Agreement
or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the Agent
or any of its Related Parties. Each of the Lenders and the Issuing Bank
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to any Lender or the Issuing Bank.

 

-108-



--------------------------------------------------------------------------------

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs and
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, however, that no
action taken in accordance with the directions of the Required Lenders (or all
of the Lenders, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Agent) incurred by the Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Agent to enforce the terms of the Loan Documents
and/or collect any Obligations, any “lender liability” suit or claim brought
against the Agent and/or the Lenders, and any claim or suit brought against the
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Agent notwithstanding any claim or assertion that the
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

 

-109-



--------------------------------------------------------------------------------

Section 11.8. Successor Agent.

The Agent (a) may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower or (b) may be removed as
administrative agent by all of the Lenders acting unanimously (other than the
Lender then acting as Agent) and the Borrower upon 30 days’ prior written notice
if the Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
which appointment shall, provided no Default or Event of Default exists, be
subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the current Agent’s giving of notice of resignation or upon the removal of
the current Agent, then the current Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee; provided
that if the Agent shall notify the Borrower and the Lenders that no Lender has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time as a successor Agent has been appointed as provided
for above in this Section; provided, further that such Lenders and the Issuing
Bank so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Agent as if each such Lender or Issuing Bank were itself the Agent. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents. Any resignation by, or removal of, an Agent shall also
constitute the resignation by, or removal of, the Lender then acting as Agent as
the Issuing Bank and as the Swingline Lender (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
After any Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI. shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Agent may assign
its rights and duties under the Loan Documents to any of its Affiliates by
giving the Borrower and each Lender prior written notice.

 

-110-



--------------------------------------------------------------------------------

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Title Agents are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Issuing Bank, any Lender, the Borrower or any other Loan Party
and the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.6.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Parent:

First Potomac Realty Trust

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Attention: Mr. Andrew Blocher

Telephone Number:  (301) 986-9200

Telecopy Number:  (301) 986-5554

If to the Borrower:

First Potomac Realty Investment Limited Partnership

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Attention: Mr. Andrew Blocher

Telephone Number:  (301) 986-9200

Telecopy Number:  (301) 986-5554

If to any other Loan Party:

c/o First Potomac Realty Trust

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Attention: Mr. Andrew Blocher

Telephone Number:  (301) 986-9200

Telecopy Number:  (301) 986-5554

 

-111-



--------------------------------------------------------------------------------

with a copy of any notice to Parent, Borrower or any other Loan Party to:

Bass, Berry & Sims PLC

The Tower at Peabody Place

100 Peabody Place, Suite 900

Memphis, Tennessee 38103-3672

Attention: John A. Stemmler, Esq.

Telephone Number:  (901) 543-5908

Telecopy Number:  (901) 543-5999

If to the Agent or the Issuing Bank:

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attention: Mr. Timothy A. Sylvain

Telephone:  (216) 689-5986

Telecopy:  (216) 689-4997

with a copy to:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110

Attention: Pamela M. MacKenzie, Esq.

Telephone:  (617) 574-4106

Telecopy:  (617) 574-7615

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Agent and the Borrower. All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Agent, the Issuing Bank and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.6. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Agent, the Issuing Bank or any
Lender under Article II. shall be effective only when actually received. None of
the Agent, the Issuing Bank or any Lender shall incur any liability to any Loan
Party (nor shall the Agent incur any liability to the Issuing Bank or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent, the Issuing Bank or such Lender, as the case may be, believes
in good faith to have been given by a Person authorized to deliver such notice
or for otherwise acting in good faith hereunder. Failure of a Person designated
to get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

 

-112-



--------------------------------------------------------------------------------

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent and the Joint Lead
Arrangers for all of their respective reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of, and any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the Agent
and all costs and expenses of the Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and the reasonable fees and disbursements of
counsel to the Agent relating to all such activities, (b) to pay or reimburse
the Agent, the Issuing Bank and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent, the Issuing Bank and the Lenders from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Agent, the Issuing Bank
and any Lender incurred in connection with the representation of the Agent, the
Issuing Bank or such Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 10.1.(f) or
10.1.(g), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Parent, the Borrower or any other Loan Party, whether proposed by the
Parent, the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

 

-113-



--------------------------------------------------------------------------------

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the Agent and
each Lender against any and all liabilities with respect to or resulting from
any delay in the payment or omission to pay any such taxes, fees or charges,
which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents, the amendment, supplement,
modification or waiver of or consent under this Agreement, the Notes or any of
the other Loan Documents or the perfection of any rights or Liens under this
Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, the Issuing Bank, each Lender, each
Affiliate of the Agent, the Issuing Bank or any Lender, and each Participant, at
any time or from time to time while an Event of Default exists, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of the Issuing Bank, a Lender, an Affiliate of the
Issuing Bank or a Lender, or a Participant, subject to receipt of the prior
written consent of the Required Lenders exercised in their sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, the Issuing Bank, such Lender, any Affiliate of the
Agent, the Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such Obligations shall be
contingent or unmatured. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff, all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 3.10. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent and the Lenders.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE ISSUING BANK, THE PARENT
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH, OR BY REASON OF, ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, ANY OTHER LOAN PARTY, THE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

-114-



--------------------------------------------------------------------------------

(b) EACH OF THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING
BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
PARENT, THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH OF THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT, THE ISSUING BANK OR
ANY LENDER OR THE ENFORCEMENT BY THE AGENT, THE ISSUING BANK OR ANY LENDER OF
ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) EACH OF THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DELIVERED TO THE PARENT OR
THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD THE PARENT
OR THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF, THE PARENT OR
BORROWER. AS APPLICABLE, SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

 

-115-



--------------------------------------------------------------------------------

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Parent, the
Borrower or any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
the subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of the subsection (f) of this
Section. Subject to the last sentence of the subsection (b) of this Section, any
attempted assignment or transfer by any party hereto not permitted by clauses
(i) through (iii) of the immediately preceding sentence shall be null and void.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in the subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

-116-



--------------------------------------------------------------------------------

(B) in any case not described in subsection (A) of this Section 12.6(b)(i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $5,000,000 in the case of any assignment of a
Commitment, unless each of the Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 then such assigning Lender
shall assign the entire amount of its Commitment and the Loans at the time owing
to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within 10 Business Days after having received
written notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Commitment if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender;
and

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment of
a Commitment.

(iv) Assignment and Assumption Agreement; Notes. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $2,500 for each assignment
(which fee the Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
assignee and such transferor Lender, as appropriate.

 

-117-



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrower or any of the Parent or the Borrower’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Issuing Bank, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to the
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
4.4., 12.2. and 12.10. and the other provisions of this Agreement and the other
Loan Documents as provided in Section 12.11. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the subsection
(d) of this Section.

 

-118-



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Agent’s Head Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment (except for any increase in the
Commitments effectuated pursuant to Section 2.15.), (x) extend the date fixed
for the payment of principal on the Loans or portions thereof owing to such
Lender (except as contemplated under Section 2.12.), (y) reduce the rate at
which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty (except as otherwise permitted under Sections
7.12. and 7.13.), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections
3.10., 4.1. and 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.4. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

-119-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.11., 4.1. and 4.4. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent which consent
may be withheld in the Borrower’s sole discretion. A Participant that is
organized under the laws of a jurisdiction outside of the United States of
America shall not be entitled to the benefits of Section 3.11. unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Agent, to comply
with Section 3.11.(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
under any of the other Loan Documents or substitute any such pledgee or assignee
for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent exercised in their sole discretion, it will not
make any assignment hereunder in any manner or under any circumstances that
would require registration or qualification of, or filings in respect of, any
Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.

(h) USA Patriot Act Notice; Compliance. In order for the Agent to comply with
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Agent may request, and such Lender or
Participant shall provide to the Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Agent to comply with federal law.

 

-120-



--------------------------------------------------------------------------------

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders
(or the Agent at the written direction of the Required Lenders), and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto.

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Agent at the written direction of such Lenders), do any of the following:

(i) extend or increase the Commitment of any Lender (excluding any increase as a
result of an assignment of Commitments permitted under Section 12.6. and any
increases contemplated under Section 2.15.);

(ii) reduce the principal of, or the rates of interest specified herein on, any
Loans or other Obligations, provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Post-Default
Rate” or to waive any obligation of the Borrower to pay interest at the
Post-Default Rate;

(iii) reduce the amount of any Fees payable to or for the account of the Lenders
hereunder;

(iv) modify the definition of “Maturity Date” (except in accordance with
Section 2.12.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Maturity Date (except as permitted under Section 2.3(b)) or with respect to any
of Letter of Credit having an expiration date beyond the Maturity Date as
permitted by Section 2.3(b), extend the expiration date of such Letter of
Credit;

(v) modify the definition of “Commitment Percentage” or amend or otherwise
modify the provisions of Section 3.2.;

(vi) amend this Section;

(vii) modify the definition of the term “Required Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
or

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.12.(b) and Section 7.13(b);

 

-121-



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent, unless in writing
and signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents, (ii) no amendment, waiver or consent, unless
in writing and signed by the Swingline Lender, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Swingline Lender under this Agreement or any of the other Loan Documents,
(iii) no amendment, waiver or consent, unless in writing and signed by the
Issuing Bank, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Issuing Bank under this
Agreement or any of the other Loan Documents, (iv) the Fee Letter may be
amended, or the rights or privileges thereunder may be waived, in a writing
executed only by the parties thereto, and (v) a Defaulting Lender’s Commitment
may not be increased without the written consent of such Defaulting Lender and a
Defaulting Lender’s consent shall be required for any amendment or waiver that
disproportionately and adversely affects such Defaulting Lender as compared to
the other Lenders, but only to the extent of any such disproportionate and
adverse affect.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. No course of dealing or delay or omission on the part of the
Agent, the Issuing Bank or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, the Borrower,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

Section 12.8. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Issuing Bank,
the Lenders and the Agent, on the other hand, shall be solely that of borrower
and lender. None of the Agent, the Issuing Bank or any Lender shall have any
fiduciary responsibilities to the Parent, the Borrower or any other Loan Party
and no provision in this Agreement or in any of the other Loan Documents, and no
course of dealing between or among any of the parties hereto, shall be deemed to
create any fiduciary duty owing by the Agent, the Issuing Bank or any Lender to
any Lender, the Parent, the Borrower, any Subsidiary or any other Loan Party.
None of the Agent, the Issuing Bank or any Lender undertakes any responsibility
to the Parent or the Borrower or any other Loan Party to review or inform the
Parent or the Borrower of any matter in connection with any phase of the
Parent’s or the Borrower’s business or operations.

 

-122-



--------------------------------------------------------------------------------

Section 12.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent, the Issuing Bank and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Agent’s, Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Agent, the Issuing Bank or such
Lender to be a breach of this Section or (ii) becomes available to the Agent,
the Issuing Bank, any Lender or any Affiliate of the Agent, the Issuing Bank or
any Lender on a nonconfidential basis from a source other than the Parent, the
Borrower or any Affiliate of the Parent; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Parent or the Borrower. Notwithstanding
the foregoing, the Agent, the Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent, the Issuing Bank or such Lender or in accordance with
the regulatory compliance policy of the Agent, the Issuing Bank or such Lender.
As used in this Section, the term “Information” means all information received
from the Parent, the Borrower, any other Loan Party, any other Subsidiary or
Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Parent,
the Borrower, any other Loan Party, any other Subsidiary or any Affiliate,
provided that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

-123-



--------------------------------------------------------------------------------

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, the Joint Lead Arrangers, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Agent, the Issuing Bank or any of the Lenders, and
their respective Related Parties (each referred to herein as an “Indemnified
Party”) from and against any and all of the following (collectively, the
“Indemnified Costs”): losses, costs, claims, penalties, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Agent’s, the Issuing
Bank’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent, the
Issuing Bank and the Lenders are creditors of the Borrower and have or are
alleged to have information regarding the financial condition, strategic plans
or business operations of the Parent, the Borrower and the Subsidiaries;
(vii) the fact that the Agent, the Issuing Bank and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent, the Issuing Bank or the Lenders may have under this Agreement
or the other Loan Documents, provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause (viii) to
the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment; (ix) any civil penalty or fine assessed by the
OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent, the
Issuing Bank or any Lender as a result of conduct of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
the Parent, the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders
and/or the Issuing Bank as successors to the Borrower) to be in compliance with
such Environmental Laws.

 

-124-



--------------------------------------------------------------------------------

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent, the Borrower or
any Subsidiary, any shareholder of the Parent or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Parent, the
Borrower and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

-125-



--------------------------------------------------------------------------------

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated, expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.2.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been
indefeasibly paid and satisfied in full in cash. The indemnities to which the
Agent, the Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.11., 4.1., 4.4., 7.9, 11.7., 12.2. and 12.10. and any other provision
of this Agreement and the other Loan Documents, and the provisions of
Section 12.5., shall continue in full force and effect and shall protect the
Agent, the Issuing Bank and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

Section 12.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 12.13. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

-126-



--------------------------------------------------------------------------------

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties and Subsidiaries.

Section 12.16. Limitation of Liability.

None of the Agent, the Issuing Bank or any Lender, or any affiliate, officer,
director, employee, attorney, or agent of the Agent, the Issuing Bank or any
Lender shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Parent or the Borrower in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue the Agent, the Issuing Bank or any Lender or any
of the Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.17. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

Section 12.18. Construction.

The Agent, the Issuing Bank, each Lender, the Parent and the Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the Agent, the
Issuing Bank, each Lender, the Parent and the Borrower.

Section 12.19. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

-127-



--------------------------------------------------------------------------------

Section 12.20. No Novation.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

[Signatures on Following Pages]

 

-128-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

BORROWER:

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

First Potomac Realty Trust,

a Maryland real estate investment trust,

its General Partner

  By:  

/s/ Andrew P. Blocher

    Andrew P. Blocher     Executive Vice President and Chief Financial Officer
PARENT:

FIRST POTOMAC REALTY TRUST,

a Maryland real estate investment trust

By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

[Signature Page to Amended and Restated Revolving Credit Agreement – First
Potomac Realty Investment Limited Partnership]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Agent, as Issuing Bank, as Swingline Lender and
as a Lender By:  

/s/ Timothy A. Sylvain

  Name: Timothy A. Sylvain   Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement – First
Potomac Realty Investment Limited Partnership]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By:  

/s/ Sam Supple

  Name: Sam Supple   Title: Senior Vice President

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, a national banking association as a Lender and
as Co-Documentation Agent By:  

/s/ Gary D. Houston

  Name: Gary D. Houston   Title: Vice President

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Joshua Freedman

  Name: Joshua Freedman   Title: Authorized Signatory

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Frederick H. Denecke

  Name: Frederick H. Denecke   Title: Senior Vice President

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender and as Co-Documentation Agent By:  

/s/ Aaron Lanski

  Name: Aaron Lanski   Title: Managing Director

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent By:  

/s/ Austin H. Cates

  Name: Austin H. Cates   Title: Assistant Vice President

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Douglas B. Cochrane

  Name: Douglas B. Cochrane   Title: Senior Vice President

 

 

(Signatures continued on next page)

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Nancy B. Richards

  Name: Nancy B. Richards   Title: Senior Vice President

 

Signature Page to Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Commitment Amount      Commitment Percentage*  

KeyBank National Association

   $ 45,000,000         15.00 % 

Wells Fargo Bank National Association

   $ 35,000,000         11.66 % 

PNC Bank, National Association

   $ 35,000,000         11.66 % 

Royal Bank of Canada

   $ 55,000,000         18.33 % 

U.S. Bank, National Association

   $ 25,000,000         8.33 % 

Capital One, N.A.

   $ 25,000,000         8.33 % 

Suntrust Bank

   $ 40,000,000         13.33 % 

Bank of Montreal

   $ 25,000,000         8.33 % 

Citizens Bank of Pennsylvania

   $ 15,000,000         5.00 % 

 

* Percentages are rounded to two decimal places solely for the purposes of this
Schedule I.



--------------------------------------------------------------------------------

Schedule 1.1.(A)

Loan Parties

List of Loan Parties

First Potomac Realty Trust – Parent

First Potomac Realty Investment Limited Partnership – Borrower

 

    

Subsidiary Guarantors

1    1434 Crossways Boulevard II, LLC 2    1441 Crossways Blvd., LLC 3    403 &
405 Glenn Drive, LLC 4    AP Indian Creek, LLC 5    Indian Creek Investors, LLC
6    Enterprise Center I, LLC 7    FP 3 Flint Hill, LLC 8    FP Ammendale
Commerce Center, LLC 9    FP Ashburn, LLC 10    FP Gateway 270, LLC 11    FP
Gude, LLC 12    FP Park Central I, LLC 13    FP Park Central II, LLC 14    FP
Park Central V, LLC 15    FP Sterling Park 6, LLC 16    FP Sterling Park 7, LLC
17    FP Sterling Park I, LLC 18    FP Sterling Park Land, LLC 19    Windsor at
Battlefield, LLC 20    Crossways Associates LLC 21    FP One Fair Oaks, LLC 22
   1434 Crossways Boulevard I, LLC 23    FP Gallows Road, LLC 24    FP
Cloverleaf, LLC 25    FP 500 First Street, LLC 26    FP Greenbrier Towers, LLC
27    FP Greenbrier Circle, LLC 28    Crossways II, LLC 29    FP Patuxent
Parkway, LLC 30    Norfolk Commerce Park LLC 31    FP Atlantic Corporate Park,
LLC 32    FP 540 Gaither, LLC

 

Schedule 1.1(A)



--------------------------------------------------------------------------------

Schedule 2.3(m)

Existing Letters of Credit

None.

 

1



--------------------------------------------------------------------------------

Schedule 6.1.(g)

Indebtedness and Guarantees

Indebtedness and Guarantees

 

   

Mortgages

       

Secured

 

840 First Street NE

     37,298,461        

Secured

 

Annapolis Business Center

     8,150,000        

Secured

 

Jackson National Life

     66,336,398        

Secured

 

Hanover D

     323,000        

Secured

 

Chesterfield C, D, G & H

     862,000        

Secured

 

Gateway Manassas

     737,000        

Secured

 

Hillside

     13,545,000        

Secured

 

Redland

     67,630,000        

Secured

 

Hanover C

     723,000        

Secured

 

Battlefield Corp Center

     3,928,000        

Secured

 

Chesterfield A, B, E & F

     1,968,000        

Secured

 

Airpark

     1,073,000        

Secured

 

1211 Connecticut Ave

     30,519,000        

Secured

 

1005 First Street NE

     22,000,000      

Recourse

 

Secured

 

440 Construction Loan

     21,657,000             

 

 

         Consolidated Mortgage Loans         276,749,859     

Unsecured

  Line of Credit         83,000,000     

Unsecured

  Unsecured Term Loan         300,000,000     

Unsecured

  Contingent Liabilities         2,350,000     

Unsecured

  Performance Bonds         1,359,450     

Unsecured

  Debt Service Notes Reserve         2,063,310     

Unsecured

  Accrued Interest         1,696,731             

 

 

      Total Consolidated Indebtedness         667,219,350        Partially Onwed
Entities      

Recourse

 

Secured

 

RiversPark I & II

     7,000,000        

Secured

 

1750 H Street, NW

     14,404,568        

Secured

 

Metro Place III & IV

     25,676,615             

 

 

        

Total Partially Owned Mortgage Debt

        47,081,183     

Unsecured

 

Contingent Consideration

        63,000     

Unsecured

 

Accrued Interest

        132,980             

 

 

     

Total Indebtedness from Partially Owned Entities

        47,277,162        Total Indebtedness         714,496,512   



--------------------------------------------------------------------------------

Schedule 6.1.(g)

Indebtedness and Guarantees

Indebtedness and Guarantees



--------------------------------------------------------------------------------

Schedule 6.1.(h)

Material Contracts

Material Contracts

1. Limited Partnership Agreement of First Potomac Realty Investment Limited
Partnership dated September 15, 2003, as amended through the Eighteenth
Amendment thereto dated March 14, 2012

2. Amended and Restated Revolving Credit Facility Agreement

3. Amended and Restated Revolving Term Loan Agreement



--------------------------------------------------------------------------------

Schedule 6.1(j)

Litigation

Litigation

NONE



--------------------------------------------------------------------------------

Schedule 6.1.(z)

Eligible Unencumbered Properties

Eligible Unencumbered Properties

 

    

Borrower/Owner

  

Property Name

  

Address

  

City

  

County

   State

1

  

1434 Crossways Boulevard

II, LLC

   1434 Crossways Commerce Center   

1434 Crossways

Blvd.(Parcel 6C-2A)

   Chesapeake    Chesapeake    VA

2

   1441 Crossways Blvd., LLC    Crossways 1    1441 Crossways Blvd.   
Chesapeake    Chesapeake    VA

3

   403 & 405 Glenn Drive, LLC    Glenn Drive    403 & 405 Glenn    Sterling   
Loudoun    VA

4

   AP Indian Creek, LLC    Indian Creek   

12000, 12001, 12040, &

12051 Indian Creak

Court

   Beltsville    Prince Georges    MD

5

   Indian Creek Investors, LLC    Indian Creek   

12000, 12001, 12040, &

12051 Indian Creak Court

   Beltsville    Prince Georges    MD

6

   Crossways II LLC    Crossways II    1400 Crossways Blvd    Chesapeake   
Chesapeake    VA

7

   Enterprise Center I, LLC    Enterprise Center   

15100 & 15120

Enterprise Center Court,

4100 & 4120 Lafayette

Center Drive

   Chantilly    Fairfax    VA

8

   FP 1408 Stephanie Way, LLC    Stephanie Way    1408 Stephanie Way   
Chesapeake    Chesapeake    VA

9

   FP 2550 Ellsmere Avenue, LLC    Gateway II    2550 Ellsmere Avenue    Norfolk
   Norfolk    VA

10

   FP 3 Flint Hill, LLC    Three Flint Hill    3201 Jermantown Road    Fairfax
   Fairfax    VA

11

   FP Ammendale Commerce Center, LLC    Ammendale Commerce Center   

6435 & 6500 Virginia

Manor Road, 12201

Indian Creek Court

   Beltsville    Prince George’s    MD

12

   FP Ashburn, LLC    Ashburn Center   

21625, 21631 & 21635

Red Rum Drive

   Ashburn    Loudoun    VA

13

  

FP Atlantic Corporate

Park, LLC

   Atlantic Corporate Center   

46500, 46510 Woodland

Road

   Sterling    Loudoun    VA

14

   FP Cronridge Drive, LLC    Owings Mills Commerce Center   

11460 & 11500

Cronridge Drive

   Owings Mills    Baltimore    MD

15

   FP Davis Drive Lot 5, LLC    Davis Drive    22446 Davis Drive    Sterling   
Loudoun    VA

 

Schedule 6.1(z)



--------------------------------------------------------------------------------

Schedule 6.1.(z)

Eligible Unencumbered Properties

 

Eligible Unencumbered Properties

 

16

   FP Gateway 270, LLC    Gateway Center I-270    22516, 22520,
22530,22600,22610 and 22616 Gateway Center Drive    Clarksburg    Montgomery   
MD

17

   FP Girard Business Center, LLC    Girard Business Center   

200, 220 Girard

Street,504 East Diamond Avenue

   Gaithersburg    Montgomery    MI)

18

   FP Girard Place, LLC    Girard Place    602,620,630,640 East Diamond Avenue
   Gaithersburg    Montgomery    MD

19

   FP Greenbrier Circle, LLC    Greenbrier Circle Corporate Center    825
Greenbrier Circle & 1801 Sara Drive    Chesapeake    Chesapeake    VA

20

   FP Greenbrier Towers, LLC    Greenbrier Towers    860, 870 Greenbrier   
Chesapeake    Chesapeake    VA

21

   FP Gude, LLC    Campus at Metro North    400 E. Gude Drive 7300,7301,7362
Calhoun Place    Rockville    Montgomery    MD

22

   FP Hanover AB, LLC    Hanover Business Center   

306 Ashcake Road &

340 Hill Carter Parkway

   Ashland    Hanover    VA

23

   FP Park Central I, LLC    Park Central I    8701 Park Central Drive   
Richmond    Henrico    VA

 

Schedule 6.1.(z)



--------------------------------------------------------------------------------

Schedule 6.1.(z)

Eligible Unencumbered Properties

 

Eligible Unencumbered Properties

 

24

   FP Park Central II, LLC    Park Central II    8751 Park Central Drive   
Richmond    Iienrico    VA

25

   FP Park Central V, LLC    Park Central V    8801 Park Central Drive   
Richmond    Henrico    VA

26

   FP Patrick Center, LLC    Patrick Center    30 West Patrick Street   
Frederick    Frederick    MD

27

   FP Pine Glen, LLC    Pine Glen    7500 -7516 Whitepine Road    Richmond   
Henrico    VA

28

   FP Sterling Park I, LLC   

Sterling Park Business

Center

   22560 Glenn Drive & 22455 Davis Drive    Sterling    Loudoun    VA

29

   FP Sterling Park 6, LLC   

Sterling Park Business

Center Lot 6

   22400 Davis Drive    Sterling    Loudoun    VA

30

   FP Sterling Park 7, LLC    Sterling Park Business Center Lot 7    22370 Davis
Drive    Sterling    Loudoun    VA

31

   FP Sterling Park Land, LLC    Sterling Park Land    Parcel 51, Lot, 2-A, 3-A,
& 8    Sterling    Loudoun    VA

32

   PP West Park, LLC    West Park    10 North Jefferson Street    Frederick   
Frederick    MD

33

   Gateway Manassas II, LLC   

Gateway Center Manassas

II

   7201 & 7301 Gateway Court    Manassas    Prince William    VA

34

   GTC I Second LLC    Greenbrier Technology Center 1    814 Greenbrier Circle
   Chesapeake    Chesapeake    VA

35

   Herndon Corporate Center, LLC    Herndon Corporate Center    1145-1175
Herndon Parkway    Herndon    Fairfax    VA

36

   Linden II, LLC    Linden Business Center    7795 Coppermine Drive    Manassas
   Prince William    VA

37

   Norfolk Commerce Park LLC    Norfolk Commerce Park II    5301 Robin Hood Road
   Norfolk    Norfolk    VA

38

   Reston Business Campus, LLC    Reston Business Campus    12320, 12330, 12340
& 12350 Pinecrest Road    Retson    Fairfax    VA

39

   Virginia Center, LLC   

Virginia Center

Technology I

   1001-1063 Technology Park Drive    Glen Allen    Henrico    VA

40

   Windsor at Battlefield, LLC    Windsor at Battlefield   

10110 Battlefield Pkwy,

Suites 100-150, 200-220

& 1002 Battlefield Pkwy

   Manassas    Prince William    VA

41

   Crossways Associates LLC    Crossways Commernce Center    1545 Crossways Blvd
   Chesapeake    Chesapeake    VA

42

   Newington Terminal, LLC    Newington   

8532-8540 Terminal

Road

   Lorton    Fairfax    VA

 

Schedule 6.1.(z)



--------------------------------------------------------------------------------

Schedule 6.1.(z)

Eligible Unencumbered Properties

 

Eligible Unencumbered Properties

 

43

   FP One Fair Oaks, LLC    One Fair Oaks    4114 Legato Road    Fairfax   
Fairfax    VA

44

   1434 Crossways Boulevard I, LLC   

1434 Crossways

Commerce Center

   1434 Crossways Blvd.,(Parcel 6C-2A)    Chesapeake    Chesapeake    VA

45

   FP Gallows Road, LLC    Cedar Hill I & III Office Park    2215 and 2222
Gallows Road    Vienna    Fairfax    VA

46

   FP Patuxent Parkway, LLC    Merrill Lynch Building    10320 Little Patuxent
Parkway    Columbia    Howard    MD

47

   FP Prosperity, LLC    Prosperity Business Center    2930-2942 Prosperity
Avenue    Merrifield    Fairfax    VA

48

   FP Cloverleaf, LLC    Cloverleaf Center    20420,20430,20440,204 50 Century
Blvd    Germantown    Montgomery    MD

49

   Linden I, LLC    Linden Business Center    7245 & 7663 Coppermine Drive   
Manassas    Prince William    VA

50

   FP 500 First Street, LLC    500 First Street    500 1st Street, NW   
Washington    Washington    DC

51

   FP 540 Gaither, LLC    Redland    540 Gaither Road    Rockville    Montgomery
   MD

 

Schedule 6.1.(z)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any Letters of Credit,
Guarantees, and Swingline Loans included in such facilities), and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1. Assignor[s]:

                     

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]:

                     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3. Borrower: First Potomac Realty Investment Limited Partnership

4. Agent: KeyBank National Association, as Agent under the Credit Agreement

5. Credit Agreement: That certain Amended and Restated Revolving Credit
Agreement dated as of October 16, 2013, by and among First Potomac Realty
Investment Limited Partnership, as Borrower, First Potomac Realty Trust, as
Parent, the financial institutions party thereto and their assignees under
Section 12.6 thereof, KeyBank National Association, as Agent, and the other
parties thereto.

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned4    Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans            $         $           %             $         $     
     %             $         $           %   

[7. Trade Date:                     ]5

[Page break]

 

4  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Loans,” etc.)

5  To be determined if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: KEYBANK NATIONAL ASSOCIATION, as Swingline Lender and
Issuing Bank By:  

 

 

Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and Accepted: KEYBANK NATIONAL ASSOCIATION, as Agent]6 By:  

 

 

Title

 

[Consented to:]7 [FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP] By:  

 

 

Name:

 

Title:

 

6  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.6 of the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance on the Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, and (vii) if such Assignee is
organized under the laws of a jurisdiction outside the United States of America,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to such Effective Date or with respect
to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

                    , 20    

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:                                 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $            .

2. The Borrower requests that such Revolving Loans be made available to the
Borrower on             , 20    .

3. The Borrower hereby requests that the requested Revolving Loans all be of the
following Type:

[Check one box only]

¨ Base Rate Loans

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]

¨ one month

¨ two months

¨ three months

¨ six months

4. The proceeds of this borrowing of Revolving Loans will be used for the
following
purpose:                                          
                                         
                                         
                                                              

 

 

 

B-1



--------------------------------------------------------------------------------

5. The Borrower requests that the proceeds of this borrowing of Revolving Loans
be made available to the Borrower at the following account:

 

 

      

 

    

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists, and no
violation of the limits described in Section 2.14 of the Credit Agreement will
occur; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date), and except that for purposes of Section 5.2 of
the Credit Agreement, the representations and warranties contained in
Section 6.1.(k) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 8.1. and Section 8.2. of the
Credit Agreement; (c) each of the Real Estate Assets comprising the Eligible
Unencumbered Properties satisfies all of the requirements set forth in the
definition of Eligible Unencumbered Property contained in the Credit Agreement,
and without limitation of the other provisions of Section 5.2 of the Credit
Agreement, the Borrower is in compliance with the covenant set forth in
Section 9.1(d) of the Credit Agreement both before and after giving effect to
such Loan (and the Borrower has provided satisfactory evidence thereof to the
Agent in connection with its request for such Loan). In addition, the Borrower
certifies to the Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article V of the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP   By:  

 

    Name:  

 

    Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

                             , 20    

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:                                 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

1. The proposed date of such Continuation is             , 20    .

2. The aggregate principal amount of Loans subject to the requested Continuation
is $                     and was originally borrowed by the Borrower on
            , 20    .

3. The portion of such principal amount subject to such Continuation is
$            .

4. The current Interest Period for each of the Loans subject to such
Continuation ends on             , 20    .

5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]

¨ one month

¨ two months

¨ three months

¨ six months

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, (a) no Default or Event of Default exists, and no
violation of the limits described in Section 2.14 of the Credit Agreement will
occur; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date), and except that for purposes of Section 5.2 of
the Credit Agreement, the representations and warranties contained in
Section 6.1.(k) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 8.1. and Section 8.2. of the
Credit Agreement; (c) each of the Real Estate Assets comprising the Eligible
Unencumbered Properties satisfies all of the requirements set forth in the
definition of Eligible Unencumbered Property contained in the Credit Agreement,
and without limitation of the other provisions of Section 5.2 of the Credit
Agreement, the Borrower is in compliance with the covenant set forth in
Section 9.1(d) of the Credit Agreement both before and after giving effect to
such Continuation (and the Borrower has provided satisfactory evidence thereof
to the Agent in connection with its request for such Loan). In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Continuation contained in Article V of the Credit
Agreement will have been satisfied at the time such Continuation is made.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP   By:  

 

    Name:  

 

    Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

                    , 20    

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:                                              

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

1. The proposed date of such Conversion is             , 20    .

2. The Loans to be Converted pursuant hereto are currently:

[Check one box only]

¨ Base Rate Loans

¨ LIBOR Loans

3. The aggregate principal amount of Loans subject to the requested Conversion
is $                     and was originally borrowed by the Borrower on
            , 20    .

4. The portion of such principal amount subject to such Conversion is
$                    .

5. The amount of such Loans to be so Converted is to be converted into Loans of
the following Type:

[Check one box only]

¨ Base Rate Loans

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

D-1



--------------------------------------------------------------------------------

[Check one box only]

¨ one month

¨ two months

¨ three months

¨ six months

[The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Conversion, and after giving
effect to such Conversion, (a) no Default or Event of Default exists, and no
violation of the limits described in Section 2.14 of the Credit Agreement will
occur; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date), and except that for purposes of Section 5.2 of
the Credit Agreement, the representations and warranties contained in
Section 6.1.(k) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 8.1. and Section 8.2. of the
Credit Agreement; (c) each of the Real Estate Assets comprising the Eligible
Unencumbered Properties satisfies all of the requirements set forth in the
definition of Eligible Unencumbered Property contained in the Credit Agreement,
and without limitation of the other provisions of Section 5.2 of the Credit
Agreement, the Borrower is in compliance with the covenant set forth in
Section 9.1(d) of the Credit Agreement both before and after giving effect to
such Conversion (and the Borrower has provided satisfactory evidence thereof to
the Agent in connection with its request for such Loan). In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Conversion contained in Article V of the Credit
Agreement will have been satisfied at the time such Conversion is made.]8

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP   By:  

 

    Name:  

 

    Title:  

 

 

8  Include this certification only when converting a Base Rate Loan into a LIBOR
Loan.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF SWINGLINE BORROWING

                    , 20    

KeyBank National Association, as Agent 127

Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:                                         

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

1. Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                    .

 

2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                     , 20    .

 

3. The proceeds of this Swingline Loan will be used for the following purpose:

 

  

 

  

 

4. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower at the following account:

 

 

 

      

 

    

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists, and no violation of the limits described in Section 2.14 of the
Credit Agreement will occur; (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date), and except that for purposes of
Section 5.2 of the Credit Agreement, the representations and warranties
contained in Section 6.1.(k) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 8.1. and Section 8.2.
of the Credit Agreement; (c) each of the Real Estate Assets comprising the
Eligible Unencumbered Properties satisfies all of the requirements set forth in
the definition of Eligible Unencumbered Property contained in the Credit
Agreement, and without limitation of the other provisions of Section 5.2 of the
Credit Agreement, the Borrower is in compliance with the covenant set forth in
Section 9.1(d) of the Credit Agreement both before and after giving effect to
such Swingline Loan (and the Borrower has provided satisfactory evidence thereof
to the Agent in connection with its request for such Loan). In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Swingline Loans contained in Article V of the Credit
Agreement will have been satisfied at the time such Swingline Loans are made.

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP   By:  

 

    Name:  

 

    Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE NOTE

 

$                                    

 

FOR VALUE RECEIVED, the undersigned, FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of KeyBank
National Association, as Agent (the “Swingline Lender”) at 127 Public Square,
8th Floor, Cleveland, Ohio 44114, or at such other address as may be specified
in writing by the Swingline Lender to the Borrower, the principal sum of
             AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

The date, amount of each Swingline Loan made by the Swingline Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Swingline Lender on its books and, prior to any transfer of this
Swingline Note, endorsed by the Swingline Lender on the schedule attached hereto
or any continuation thereof, provided that the failure of the Swingline Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Swingline Loans made by the Swingline
Lender.

This Swingline Note is the Swingline Note referred to in the Amended and
Restated Revolving Credit Agreement (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) dated as of
            ,         , by and among First Potomac Realty Investment Limited
Partnership, as Borrower, First Potomac Realty Trust, as Parent, the financial
institutions party thereto and their assignees under Section 12.6. thereof,
KeyBank National Association, as Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

Except as permitted by Section 12.6. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any other Person.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

F-1



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices,
except as otherwise specifically provided in the Credit Agreement.

Time is of the essence for this Swingline Note

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership By: First Potomac Realty Trust,   a Maryland real estate investment
trust,its General Partner   By:  

 

    Name:  

 

    Title:  

 

 

F-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan

   Principal
Amount of Loan    Amount Paid or
Prepaid    Unpaid
Principal
Amount    Notation Made
By

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING NOTE

 

$                                                                             
        , 20    

FOR VALUE RECEIVED, the undersigned, FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of
                        (the “Lender”), in care of KeyBank National Association,
as Agent (the “Agent”) at 127 Public Square, 8th Floor, Cleveland, Ohio 44114,
or at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of                          AND      /100 DOLLARS
($        ) (or such lesser amount as shall equal the aggregate unpaid principal
amount of Revolving Loans made by the Lender to the Borrower under the Credit
Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Revolving Note, endorsed
by the Lender on the schedule attached hereto or any continuation thereof,
provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Revolving Loans made by the Lender.

This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Revolving Credit Agreement (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) dated as of
October 16, 2013, by and among First Potomac Realty Investment Limited
Partnership, as Borrower, First Potomac Realty Trust, as Parent, the financial
institutions party thereto and their assignees under Section 12.6. thereof,
KeyBank National Association, as Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Loans upon the terms and conditions specified therein.

Except as permitted by Section 12.6. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any other Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

G-1



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices,
except as otherwise specifically provided for in the Credit Agreement.

Time is of the essence for this Revolving Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership By: First Potomac Realty Trust,  

a Maryland real estate investment trust,

its General Partner

  By:  

 

    Name:  

 

    Title:  

 

 

G-2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan

   Principal
Amount of Loan    Amount Paid or
Prepaid    Unpaid
Principal
Amount    Notation Made
By

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

, 20    

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:                                                                      

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

This Compliance Certificate is submitted pursuant to the following sections of
the Credit Agreement:

                 Section 2.12 (in connection with the extension of the Maturity
Date)

                 Section 5.1 (in connection with the first Credit Event)

                 Section 8.3 (accompanying financial statements)

                 Section 8.4(c) (in connection with Material Asset Sales)

The undersigned hereby certifies to the Agent and the Lenders as follows:

(1) The undersigned is the                                  of the Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].

 

H-1



--------------------------------------------------------------------------------

(4) As of the date hereof, the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date), and except that for purposes of
Section 5.2 of the Credit Agreement, the representations and warranties
contained in Section 6.1.(k) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 8.1. and Section 8.2.
of the Credit Agreement; (c) each of the Real Estate Assets comprising the
Eligible Unencumbered Properties satisfies all of the requirements set forth in
the definition of Eligible Unencumbered Property contained in the Credit
Agreement, and without limitation of the other provisions of Section 5.2 of the
Credit Agreement, the Borrower is in compliance with the covenant set forth in
Section 9.1(d) of the Credit Agreement both before and after giving effect to
such Loan (and the Borrower has provided satisfactory evidence thereof to the
Agent in connection with its request for such Loan). In addition, all conditions
contained in (x) Article V of the Credit Agreement (with respect to the first
Credit Event) and (y) Section 5.2 of the Credit Agreement (with respect to each
subsequent Credit Event) have been satisfied as of the date hereof.

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent and the Borrower were in compliance with
the covenants contained in Section 9.1 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name:

   

Title:

   

 

H-2



--------------------------------------------------------------------------------

Schedule 1

(to be provided by Borrower)

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

THIS GUARANTY dated as of October         , 2013, executed and delivered by each
of the undersigned and the other Persons from time to time party hereto pursuant
to the execution and delivery of an Accession Agreement (as defined below) (all
of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of KEYBANK NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended and Restated Revolving Credit Agreement dated as of
October 16, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among First Potomac Realty
Investment Limited Partnership, as Borrower, First Potomac Realty Trust, as
Parent, the financial institutions party thereto as Lenders and their assignees
under Section 12.6. thereof (the “Lenders”), KeyBank National Association, as
Administrative Agent, Swingline Lender and Issuing Bank. The Specified
Derivatives Providers (as defined in the Credit Agreement) are incorporated for
certain purposes into the Credit Agreement. The Administrative Agent, the
Lenders, the Swingline Lender, the Issuing Bank, the Specified Derivatives
Providers and each other Person to whom any Obligation is owed are sometimes
referred to collectively herein as the “Guarantied Parties”.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

 

I-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loan, and the payment
of all interest, Fees, charges, reasonable attorneys’ fees and other amounts
payable to the Administrative Agent or any Guarantied Party thereunder
(including, to the extent permitted by Applicable Law, interest, Fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code (as defined below) or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding); (b) all Specified Derivatives Obligations; (c) all other
Obligations; (d) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing, and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any of the Guarantied Parties in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder; provided
that no Guarantor that is not a Qualified ECP Guarantor (defined below) shall be
required to guaranty the Specified Derivatives Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Loan Party or any other Person or commence any suit or
other proceeding against the Borrower, any other Loan Party or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than the full and indefeasible payment in cash and performance of the
Guarantied Obligations), including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof):

 

I-2



--------------------------------------------------------------------------------

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, , any Specified Derivatives
Contract, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, , any
Specified Derivatives Contract, or any other documents, instruments or
agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, any Specified Derivatives Contract, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

(c) any furnishing to the Administrative Agent or the Guarantied Parties of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any other Loan Party or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

 

I-3



--------------------------------------------------------------------------------

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, Specified Derivatives Contract or any amendment hereto or thereto,
proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, in a manner not in contravention of the
Credit Agreement to the extent applicable, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3, and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person (including, without limitation, any other
Guarantor); and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Administrative Agent and the
Guarantied Parties shall elect in accordance with the Credit Agreement.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

I-4



--------------------------------------------------------------------------------

Each Guarantor that is a Qualified ECP Guarantor at the time the Guarantee
hereunder by any Specified Loan Party becomes effective with respect to any
Specified Derivative Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Specified Derivative
Obligations as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under this Guaranty and the other Loan Documents in
respect of such Specified Derivative Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s undertakings hereunder voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this paragraph shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this paragraph to constitute, and this paragraph shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act ((7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute, herein, the “Commodity Exchange
Act”). For purposes of this paragraph, “Qualified ECP Guarantor” means, at any
time, each Guarantor with total assets exceeding $10,000,000 or that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, any Specified Derivatives
Contract or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
Guarantied Party. The Administrative Agent will endeavor to provide notice to
such Guarantor (which notice may be through the Borrower) of any such claim and
any settlement or compromise resulting therefrom, provided that the failure by
the Administrative Agent to provide any such notice shall not be a breach hereof
and shall not in any way limit or alter the provisions of this Section 9 or
create any liability of the Administrative Agent or any Guarantied Party.

 

I-5



--------------------------------------------------------------------------------

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever, and if any Guarantor is required by
Applicable Law or by a Governmental Authority to make any such deduction or
withholding, such Guarantor shall pay to the Administrative Agent and the
Guarantied Parties such additional amount as will result in the receipt by the
Administrative Agent and the Guarantied Parties of the full amount payable
hereunder had such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, each Guarantor
hereby authorizes the Administrative Agent, each Lender and any of their
respective Affiliates, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or an Affiliate of a Lender
subject to receipt of the prior written consent of the Administrative Agent and
the Required Lenders exercised in its sole discretion, to the fullest extent
permitted by law, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, or any Affiliate of the Administrative Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations;
provided, however, that payment thereof may be made in the ordinary course of
business so long as no Event of Default shall have occurred and be continuing or
would result therefrom. If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

I-6



--------------------------------------------------------------------------------

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”. Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Administrative Agent and the
Guarantied Parties), to be subject to avoidance under the Avoidance
Provisions. This Section is intended solely to preserve the rights of the
Administrative Agent and the Guarantied Parties hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Guarantied Parties that would not otherwise be available to such
Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

I-7



--------------------------------------------------------------------------------

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THE FEDERAL
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT
OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

I-8



--------------------------------------------------------------------------------

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 12.11
of the Credit Agreement and the termination of all Specified Derivatives
Contracts in accordance with their respective terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Each Guarantor
hereby consents to the delivery by the Administrative Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the Guarantied Parties have not so consented
shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR (BUT NOT
ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS IN SUCH CAPACITIES (AS OPPOSED TO
IN THEIR SEPARATE CAPACITY AS A GUARANTOR, IF APPLICABLE)) CONFIRMS THAT IT IS
LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Required Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each
Guarantor; provided, however, that any Subsidiary Guarantor may be released
hereunder in accordance with the terms of Sections 7.12(b) and 7.13(b) of the
Credit Agreement and any Subsidiary may become a Guarantor hereunder by
executing and delivering an Accession Agreement in accordance with
Sections 7.12(a) and 7.13(a) of the Credit Agreement.

 

I-9



--------------------------------------------------------------------------------

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent on demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other
parties. Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when transmitted; or (iii) if
hand delivered, when delivered; provided, however, that any notice of a change
of address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any of their respective Related Parties, shall have
any liability with respect to, and, except to the extent expressly prohibited by
law, each Guarantor hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, exemplary, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, any Specified Derivatives Contract or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any Specified Derivatives Contract. Further, except to the extent
expressly prohibited by law, each Guarantor hereby waives, releases, and agrees
not to sue the Administrative Agent or any of the Guarantied Parties or any of
the Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, any Specified Derivatives
Contract or any of the transactions contemplated by Credit Agreement or financed
thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

 

I-10



--------------------------------------------------------------------------------

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Accession Agreement” means an Accession Agreement in the form of Annex
II hereto or in such other form as may be approved by the Administrative Agent.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

I-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

FIRST POTOMAC REALTY TRUST

By:

     

Andrew P. Blocher

 

Executive Vice President and Chief Financial Officer

 

[GUARANTOR SIGNATURES]

 

Address for Notices for all Guarantors:

 

(See attached Annex II)

 

I-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     , 20         , executed
and delivered by         , a                      (the “New Guarantor”), in
favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Amended and Restated Revolving
Credit Agreement (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, and KeyBank National Association, as
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers entering into Specified Derivatives Contracts
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of October 16, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Administrative Agent and the Guarantied Parties and assumes all obligations
of a “Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

I-13



--------------------------------------------------------------------------------

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the Guarantied Parties as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

I-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:

   

Name:

Title:

Address for Notices:

[     ]

 

Accepted:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

   

Name:

Title:

 

I-15



--------------------------------------------------------------------------------

ANNEX II

ADDRESSES FOR SUBSIDIARY GUARANTORS

 

I-16



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GUARANTOR RELEASE

                    , 20    

First Potomac Realty Investment Limited Partnership

7600 Wisconsin Avenue, 11th Floor

Bethesda, Maryland 20814

Attention: Mr. Andrew Blocher

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

The Borrower has requested that each of the Subsidiaries identified on Exhibit A
attached hereto (each a “Subsidiary Guarantor”) be released as a Guarantor from
the Guaranty in accordance with Section 7.12(b) of the Credit Agreement. [In
reliance on the certificate delivered to the Agent by the                     
of the Borrower pursuant to the first sentence of Section 7.12(b), the Agent
confirms that each Subsidiary Guarantor is released as a Guarantor from the
Guaranty effective as of the date of this letter.]9 [In reliance on the
certificate delivered to the Agent by the                      of the Borrower
pursuant to the last sentence of Section 7.12(b), the Agent confirms that each
Subsidiary Guarantor is released as a Guarantor from the Guaranty effective as
of the date of this letter.]10

 

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

   

Name:

Title:

 

9  Use the preceding bracketed language if releasing Subsidiary Guarantors on
the Investment Grade Rating Date.

10  Use the preceding bracketed sentence if releasing one or more Subsidiary
Guarantors on a date other than the Investment Grade Rating Date.

 

J-1



--------------------------------------------------------------------------------

Exhibit A

Release of Subsidiary Guarantors

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto.

The undersigned hereby certifies that it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate.

Pursuant to the provisions of Section 3.11(f)(ii)(B)(I) and (II) of the Credit
Agreement, the undersigned has furnished its participating Lender with (i) IRS
Form W-8BEN, and (ii) IRS Form W-8ECI, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

     

Title:

    Date:                                  , 20[     ]

 

K - 1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto.

Pursuant to the provisions of Section 3.11(f)(ii)(B)(III) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

     

Title:

    Date:                                  , 20[     ]

 

 

K - 2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto.

The undersigned hereby certifies that it is the sole record owner of the
participation in respect of which it is providing this certificate and its
direct or indirect partners/members are the sole beneficial owners of such
participation.

Pursuant to the provisions of Section 3.11(f)(ii)(B)(IV) of the Credit
Agreement, the undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by an IRS Form W-BEN, IRS Form W-8ECI, and/or IRS Form W-9
from each of the undersigned’s beneficial owners, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

     

Title:

    Date:                                  , 20[     ]

 

 

K - 3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) dated as of October 16, 2013, by and among
First Potomac Realty Investment Limited Partnership, as Borrower, First Potomac
Realty Trust, as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof, KeyBank National Association, as Agent,
and the other parties thereto.

Pursuant to the provisions of Section 3.11(f)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

     

Title:

    Date:                                  , 20[     ]

 

 

K - 4

U.S. Tax Compliance Certificate